                   Case 20-50627-LSS   Doc 54-1   Filed 09/16/20   Page 1 of 27




                                         EXHIBIT A

                                          Exhibit 11




RLF1 24005945V.2
    Case 20-50627-LSS   Doc 54-1   Filed 09/16/20   Page 2 of 27




               EXHIBIT 11





      CaseCase
           2:07-cv-00461-NBF
               20-50627-LSS Doc
                             Document
                                54-1 373
                                      Filed Filed
                                            09/16/20    PagePage
                                                  04/10/14   3 of 127
                                                                   1 of 25




                     IN THE UNITED
                     IN THE UNITED STATES
                                   STATES DISTRICT
                                          DISTRICT COURT
                                                   COURT
                  FOR
                  FOR THE WESTERN DISTRICT
                      THE WESTERN  DISTRICT OF
                                            OF PENNSYLVANIA
                                               PENNSYLVANIA

UNITED STATES OF
UNITED STATES OF AMERICA
                 AMERICA et
                         et al.,
                            al.,        )
                                        )              Jury Trial
                                                       Jury       Demanded
                                                            Trial Demanded
                          Plaintiffs,
                          Plaintiffs,   )
                                        ) Civil Action No.
                                          Civil Action No. 2:07-cv-00461-TFM
                                                           2:07-cv-00461-TFM
           vv..                         )
                                        ) Hon.  Terrence F.
                                          Hon. Terrence   F. McVerry
                                                             McVerry
EDUCATION MANAGEMENT
EDUCATION MANAGEMENT                    )
CORPORATION., et al.,
CORPORATION., et al.,                   ) Electronically Filed
                                          Electronically Filed
                                        )
                         Defendants.
                         Defendants.
                                        )


                   MEMORANDUM  IN SUPPORT
                   MEMORANDUM IN  SUPPORT OF
                                          OF DEFENDANTS'
                                             DEFENDANTS’
                      MOTION FOR
                      MOTION      SUMMARY JUDGMENT
                             FOR SUMMARY   JUDGMENT




                                           Laura E.
                                           Laura  E. Ellsworth   (Pa. 39555)
                                                     Ellsworth (Pa.   39555)
                                           James  M. Jones
                                           James M.          (Pa. 81295)
                                                      Jones (Pa.  81295)
                                           Thomas S.
                                           Thomas   S. Jones   (Pa. 71636)
                                                       Jones (Pa.   71636)
                                           Matthew R.
                                           Matthew   R. Divelbiss
                                                         Divelbiss (Pa.
                                                                    (Pa. 200510)
                                                                         200510)
                                           Katelyn M.
                                           Katelyn  M. Matscherz
                                                        Matscherz (Pa.
                                                                     (Pa. 308922)
                                                                          308922)
                                           JONES DAY
                                           JONES   DAY
                                           500 Grant
                                           500  Grant Street,
                                                       Street, Suite  4500
                                                               Suite 4500
                                           Pittsburgh, PA
                                           Pittsburgh,  PA 15219
                                                            15219
                                           (412) 391-3939
                                           (412) 391-3939
            CaseCase 20-50627-LSS Doc
                 2:07-cv-00461-NBF    54-1 373
                                   Document Filed Filed
                                                  09/16/20    PagePage
                                                        04/10/14   4 of 27
                                                                        2 of 25


                                                  TABLE OF
                                                  TABLE OF CONTENTS
                                                           CONTENTS

                                                                                                                                   Page
                                                                                                                                   Page


TABLE OF AUTHORITIES
TABLE OF AUTHORITIES ......................................................................................................... ii
                                                                                                                               ii
INTRODUCTION
INTRODUCTION ......................................................................................................................... 1
                                                                                                                                       1
BACKGROUND ........................................................................................................................... 22
BACKGROUND
I.
I.        Salary Adjustments Not
          Salary Adjustments Not Based
                                 Based Solely On Enrollments
                                       Solely On             Were Lawful.
                                                 Enrollments Were Lawful. ............................. 22
          A.
          A.         The Incentive
                     The Incentive Compensation
                                   Compensation Ban
                                                 Ban And
                                                     And The
                                                         The Safe Harbor Allowed
                                                             Safe Harbor Allowed Changes
                                                                                     Changes
                     In
                     In Salary Not Based
                        Salary Not Based Solely On Number
                                         Solely On Number Of
                                                          Of Students
                                                             Students Enrolled
                                                                      Enrolled ............................. 2
                                                                                                             2
          B.
          B.         DOE Implements
                     DOE Implements The
                                    The Incentive Compensation Ban
                                        Incentive Compensation Ban ............................................. 33
          C.
          C.         The Regulatory
                     The Regulatory History
                                    History Surrounding Rescission of
                                            Surrounding Rescission        of the
                                                                              the Safe      Harbor
                                                                                    Safe Harbor
                     Confirms Its
                     Confirms Its Broad
                                  Broad Scope And Effect.
                                        Scope And Effect. .................................................................. 4
                                                                                                                             4
II.
II.       EDMC’s Compensation Plan
          EDMC's Compensation Plan ............................................................................................. 6
                                                                                                                                 6
          A.
          A.         The Plan
                     The Plan Terms
                              Terms ...................................................................................................... 6
                                                                                                                                           6
          B.
          B.         The Plan
                     The Plan as
                              as Applied
                                 Applied in
                                         in Practice
                                            Practice ............................................................................. 77
          C.
          C.         Getting Behind
                     Getting Behind The Numbers ................................................................................ 88
                                    The Numbers
                     1.
                     1.         Salaries Were Not
                                Salaries Were Not Based
                                                  Based Solely On Enrollments
                                                        Solely On Enrollments ...................................... 9
                                                                                                                     9
                     2.
                     2.         Quality Points
                                Quality Points Were
                                               Were Not
                                                    Not Based
                                                        Based Solely On Enrollments
                                                              Solely On Enrollments ......................... 12
                                                                                                              12
                     3.
                     3.         Regression Analysis
                                Regression  Analysis Further
                                                     Further Confirms
                                                              Confirms That  That The       Number Of
                                                                                     The Number           Of
                                Enrollments  Does Not
                                Enrollments Does   Not By
                                                       By Itself
                                                           Itself Explain
                                                                  Explain Salary,
                                                                               Salary, Salary
                                                                                           Salary
                                Differentials, Or
                                Differentials, Or Quality
                                                  Quality Points
                                                          Points ............................................................... 13
                                                                                                                                 13
ARGUMENT ............................................................................................................................... 15
ARGUMENT                                                                                                                                 15
I.
I.        THE RULE 56
          THE RULE 56 STANDARDS
                      STANDARDS ........................................................................................ 15
                                                                                                                         15
II.
II.       EDMC’S COMPLIANCE WITH
          EDMC'S COMPLIANCE WITH THE
                                  THE SAFE  HARBOR WARRANTS
                                      SAFE HARBOR             WARRANTS
          SUMMARY  JUDGMENT IN ITS FAVOR
          SUMMARY JUDGMENT IN ITS FAVOR  ................................................................... 16
                                                                                                             16
CONCLUSION ............................................................................................................................ 19
CONCLUSION                                                                                                                              19




                                                                    -i-
                                                                    -i-
            CaseCase 20-50627-LSS Doc
                 2:07-cv-00461-NBF    54-1 373
                                   Document Filed Filed
                                                  09/16/20    PagePage
                                                        04/10/14   5 of 3
                                                                        27of 25




                                                  TABLE OF
                                                  TABLE OF AUTHORITIES
                                                           AUTHORITIES

                                                                                                                                           Page
                                                                                                                                           Page
CASES
CASES

Anderson v.
Anderson    Liberty Lobby,
         v. Liberty Lobby, Inc.,
                              Inc.,
   477 U.S.
   477 U.S. 242
             242 (1986)
                 (1986) ...........................................................................................................15, 16
                                                                                                                                   15, 16

Boon v.
Boon    Prof’l Collection
     v. Prof'l Collection Consultants,
                          Consultants,
   No.  12-03081,  2014 U.S. Dist. LEXIS
   No. 12-03081, 2014 U.S. Dist.         16654 (S.D.
                                   LEXIS 16654 (S.D. Cal.
                                                     Cal. Jan.
                                                          Jan. 30, 2014) ..................................88
                                                               30, 2014)

Bushansky v.
Bushansky    Nelson,
          v. Nelson,
   No. 2:12-cv-01101-TFM
   No. 2:12-cv-01101-TFM (W.D. Pa.) .......................................................................................17
                         (W.D. Pa.)                                                                                        17

Campbell
Campbell v. Shinseki,
         v. Shinseki,
  No. 13-11974,
  No. 13-11974, 2013
                  2013 U.S.
                       U.S. App.
                            App. LEXIS 23611 (11th
                                 LEXIS 23611 (11th Cir.
                                                   Cir. Nov.
                                                        Nov. 25,
                                                             25, 2013)
                                                                 2013) .................................88

Career
Career College Assoc. v.
       College Assoc.    Duncan,
                      v. Duncan,
   No. 1:11-cv-00138-RMC
   No. 1:11-cv-00138-RMC (D.D.0
                            (D.D.C.))........................................................................................5,
                                                                                                                             5, 6
                                                                                                                                6

Celotex
Celotex v.
        v. Catrett,
           Catrett,
   477 U.S.
   477  U.S. 317
             317 (1986)
                  (1986) .................................................................................................................15
                                                                                                                                          15

Davidson v.
Davidson    Allsteel, Inc.,
         v. Allsteel, Inc.,
   No. 09-11308,
   No. 09-11308, 2011
                   2011 U.S.
                         U.S. Dist.
                              Dist. LEXIS 17190 (E.D.
                                    LEXIS 17190 (E.D. Mich.
                                                      Mich. Feb.
                                                            Feb. 22,
                                                                 22, 2011)
                                                                     2011) .............................18
                                                                                                        18

EEOC v.
EEOC    Bloomberg,
     v. Bloomberg,
  778 F.
  778 F. Supp. 2d 458
         Supp. 2d 458 (S.D.N.Y.
                      (S.D.N.Y. 2011)
                                2011)................................................................................17, 18
                                                                                                                     17, 18

EEOC v.
EEOC    McDonnell Douglas
     v. McDonnell  Douglas Corp.,
                            Corp.,
  191 F.3d
  191 F.3d 948 (8th Cir.
           948 (8th Cir. 1999)
                         1999) ...................................................................................................17
                                                                                                                                  17

Hartle v.
Hartle    Firstenergy Generation
       v. Firstenergy       Generation Corp.,  Corp.,
   No. 08-1019,
   No.  08-1019, 08-1025,
                     08-1025, 08-1030,
                                     08-1030, 2014  2014 U.S.U.S. Dist.
                                                                     Dist. LEXIS
                                                                              LEXIS 43033 43033 (W.D.(W.D. Pa.  Pa. March
                                                                                                                      March 31,  31,
   2014) ........................................................................................................................................18
   2014)                                                                                                                                         18

Hite v.
Hite    Peters,
     v. Peters,
   No. 07-4492,
   No.   07-4492, 2010
                  2010 U.S.
                       U.S. Dist.
                            Dist. LEXIS
                                  LEXIS 65121 (D.N.J. June
                                        65121 (D.N.J.      30, 2010)
                                                      June 30, 2010) ........................................88

In re
In re Chocolate
      Chocolate Confectionary Antitrust Litig.,
                Confectionary Antitrust   Litig.,
    289 F.R.D.
    289 F.R.D. 200
               200 (M.D.
                   (M.D. Pa.
                         Pa. 2012)
                             2012) ..............................................................................................18
                                                                                                                                 18

In re
In re Western Dist. Xerox
      Western Dist. Xerox Litig.,
                          Litig.,
    850 F. Supp.
    850 F.       1079 (W.D.N.Y.
           Supp. 1079  (W.D.N.Y. 1994)
                                  1994) .......................................................................................18
                                                                                                                               18

Matsushita Elec.
Matsushita Elec. Indus.
                 Indus. Co.,   Ltd. v.
                        Co., Ltd.          Zenith Radio
                                       v. Zenith      Radio Corp.,
                                                                Corp.,
   475 U.S.
   475 U.S. 574  (1986) ...................................................................................................................55
            574 (1986)



                                                                       -ii-
            CaseCase 20-50627-LSS Doc
                 2:07-cv-00461-NBF    54-1 373
                                   Document Filed Filed
                                                  09/16/20    PagePage
                                                        04/10/14   6 of 4
                                                                        27of 25

                                                  TABLE OF AUTHORITIES
                                                  TABLE OF AUTHORITIES
                                                          (cont.)
                                                          (cont.)
                                                                                                                                         Page
                                                                                                                                         Page

Nat’l Assn.
Nat'l Assn. for
            for the Advancement of
                the Advancement   of Colored
                                      Colored PeoplePeople v.       North Hudson
                                                                v. North      Hudson Regional
                                                                                            Regional Fire  Fire &  &
   Rescue,
   Rescue,
   665  F.3d 464
   665 F.3d   464 (3d
                  (3d Cir.
                      Cir. 2011)
                           2011).....................................................................................................15
                                                                                                                                     15

Okla. Law Enforcement
Okla. Law Enforcement Ret.
                      Ret. Sys.
                           Sys. v. Educ. Mgmt.
                                v. Educ. Mgmt. Corp.
                                               Corp. et      al.,
                                                         et al.,
   GD-12-008785 (Ct.
   GD-12-008785  (Ct. Corn.
                      Com. Pl.
                            Pl. Allegheny
                                Allegheny Cty)
                                          Cty) ...................................................................17, 18
                                                                                                                  17, 18

Peloro v.
Peloro v. United States,
          United States,
   488 F.3d
   488  F.3d 163
             163 (3d
                 (3d Cir.
                     Cir. 2007)
                          2007).....................................................................................................15
                                                                                                                                    15

Rodriguez v.
Rodriguez v. Our Lady of
             Our Lady of Lourdes
                          Lourdes Med.
                                    Med. Ctr.,
                                             Ctr.,
   552 F.3d 297
   552 F.3d  297 (3d
                 (3d Cir.
                     Cir. 2008)
                          2008).....................................................................................................16
                                                                                                                                    16

United States ex
United States ex rel. Eisenstein v.
                 rel. Eisenstein     v. City
                                         City ofof New
                                                    New York,York,
   556  U.S. 928
   556 U.S.       (2009) .................................................................................................................16
             928 (2009)                                                                                                                   16

United States ex
United States ex rel. Munoz v.
                 rel. Munoz v. Computer Systems Institute,
                               Computer Systems  Institute, Inc.,
                                                            Inc.,
   No. 11-7899, 2013 WL 5781810 (N.D. Ill. Oct. 25, 2013) .......................................................4
   No.  11-7899,  2013 WL  5781810 (N.D.  Ill. Oct. 25, 2013)                                                    4

United States ex
United States ex rel. Pilecki-Simko v.
                 rel. Pilecki-Simko   v. Chubb    Inst.,
                                         Chubb Inst.,
   No. 06-3562,
   No. 06-3562, 2010
                  2010 WLWL 1076228
                             1076228 (D.N.J.
                                        (D.N.J. Mar.
                                                  Mar. 22, 22, 2010),
                                                                 2010), off'aff’d,    No. 10-3907,
                                                                                  d, No.     10-3907, 2011  2011
   WL 3890975
   WL   3890975 (3d
                  (3d Cir.
                       Cir. Sept.
                            Sept. 6, 2011) .........................................................................................3
                                  6, 2011)                                                                                          3

United States ex
United States ex rel.
                 rel. Quinn
                      Quinn v.
                            v. Omnicare
                               Omnicare Inc., Inc.,
   382 F.3d
   382  F.3d 432
             432 (3d
                  (3d Cir.
                      Cir. 2004)
                           2004).....................................................................................................16
                                                                                                                                     16

Wilkins
Wilkins v.
        v. United States,
           United States,
   No. 99-1579,
   No.            2005 U.S.
        99-1579, 2005  U.S. Dist.
                            Dist. LEXIS 41268 (S.D.
                                  LEXIS 41268 (S.D. Cal.
                                                    Cal. June 29, 2005)
                                                         June 29, 2005)..................................17
                                                                                                         17

STATUTES
STATUTES

20 U.S.C.
20 U.S.C. §
          § 1094(a)(20)
            1094(a)(20) ...................................................................................................................2
                                                                                                                                           2

20 U.S.C.
20 U.S.C. §
          § 1070
            1070 et seq....................................................................................................................2
                 et seq                                                                                                                    2

OTHER AUTHORITIES
OTHER AUTHORITIES

34 C.F.R.
34 C.F.R. §
          § 668.14(b) (2011)...........................................................................................................66
            668.14(b) (2011)

34 C.F.R.
34 C.F.R. §
          § 668.14(b)(22)(ii)(A)
            668.14(b)(22)(ii)(A) .....................................................................................................3
                                                                                                                                      3

111th Cong.
111th Cong. (2010)
            (2010) Testimony of David
                   Testimony of David Hawkins,
                                       Hawkins, Director
                                                Director of
                                                         of Public
                                                            Public Policy
                                                                   Policy and
                                                                            and
   Research, National
   Research, National Association
                      Association for
                                  for College
                                      College Admission
                                              Admission Counseling
                                                        Counseling.........................................4
                                                                                                           4

111th Cong.
111th Cong. (2010)
            (2010) Emerging
                       Emerging Risk?   Risk? An   An Overview
                                                         Overview of     of the    Federal Investment
                                                                             the Federal         Investment In     In For-
                                                                                                                       For-
   Profit Education:
   Profit Education: Hearing
                           Hearing of    of the    Senate Committee
                                              the Senate       Committee on      on Health,
                                                                                      Health, Education,
                                                                                                   Education, Labor   Labor and  and
   Pensions .....................................................................................................................................55
   Pensions


                                                                      -iii-
            CaseCase 20-50627-LSS Doc
                 2:07-cv-00461-NBF    54-1 373
                                   Document Filed Filed
                                                  09/16/20    PagePage
                                                        04/10/14   7 of 5
                                                                        27of 25

                                                  TABLE OF AUTHORITIES
                                                  TABLE OF AUTHORITIES
                                                          (cont.)
                                                          (cont.)
                                                                                                                                         Page
                                                                                                                                         Page

112th Cong.
112th Cong. (2011)
            (2011) Bridgepoint
                       Bridgepoint Education,
                                            Education, Inc.:  Inc.: A  A Case       Study In
                                                                           Case Study         In For-Profit
                                                                                                  For-Profit Education
                                                                                                                    Education
   and Oversight:
   and                 Hearing of
       Oversight: Hearing            of the    Senate Committee
                                          the Senate       Committee on      on Health,
                                                                                  Health, Education,
                                                                                               Education, Labor,  Labor, and  and
   Pensions .....................................................................................................................................55
   Pensions

67 Fed. Reg.
67 Fed. Reg. 67053
             67053 ..........................................................................................................................3
                                                                                                                                             3

67 Fed. Reg.
67 Fed. Reg. 67054
             67054 ..........................................................................................................................3
                                                                                                                                             3

67 Fed. Reg.
67 Fed. Reg. 67055…
             67055. ......................................................................................................................3
                                                                                                                                          3

67 Fed. Reg.
67 Fed. Reg. 67056
             67056 ..........................................................................................................................3
                                                                                                                                             3

Federal Rule
Federal Rule of
             of Civil
                Civil Procedure
                      Procedure 56
                                56 ...............................................................................................15
                                                                                                                                  15

H.R. Rep.
H.R. Rep. No.
          No. 102-630,
              102-630, pt.
                       pt. G
                           G (1992)
                             (1992) (Conf. Rep.)..........................................................................2
                                    (Conf. Rep.)                                                                          2

Higher Education:
Higher Education: Stronger
                  Stronger Federal
                           Federal Oversight Needed to
                                   Oversight Needed     Enforce Ban
                                                     to Enforce   Ban on  on Incentive
                                                                               Incentive
   Payments to
   Payments    School Recruiters,
            to School Recruiters, GAO-11-10
                                  GAO-11-10 (Oct.  7, 2010)
                                             (Oct. 7, 2010)......................................................55

Webster’s Third
Webster's Third New
                New Int'l
                    Int’l Dictionary
                          Dictionary 2168
                                     2168 (1993)
                                          (1993) ........................................................................3
                                                                                                                         3




                                                                      -iv-
                                                                      -iv-
        CaseCase 20-50627-LSS Doc
             2:07-cv-00461-NBF    54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   8 of 6
                                                                    27of 25




                                         INTRODUCTION
                                         INTRODUCTION

        From 2002
        From 2002 until
                  until 2011,
                        2011, federal
                              federal law prohibited schools
                                      law prohibited schools that
                                                             that participated
                                                                  participated in
                                                                               in government-
                                                                                  government-

funded student
funded student aid
               aid programs
                   programs from adjusting recruiters'
                            from adjusting recruiters’ compensation
                                                       compensation based
                                                                    based "solely"
                                                                          “solely” on
                                                                                   on the
                                                                                      the

number of
number of students
          students they
                   they enrolled.
                        enrolled. Schools that adjusted
                                  Schools that adjusted recruiter
                                                        recruiter compensation
                                                                  compensation using
                                                                               using enrollment
                                                                                     enrollment

numbers in
numbers    addition to
        in addition    other factors,
                    to other          however, did
                             factors, however, did not
                                                   not violate
                                                       violate the
                                                               the law. Undisputed evidence
                                                                   law. Undisputed evidence

conclusively demonstrates
conclusively demonstrates that
                          that Defendants
                               Defendants fell within the
                                          fell within the latter group.
                                                          latter group.

        This Court has
        This Court has held
                       held that
                            that Defendants'
                                 Defendants’ Admissions
                                             Admissions Performance
                                                        Performance Plan
                                                                    Plan ("Plan")
                                                                         (“Plan”) at
                                                                                  at issue
                                                                                     issue in
                                                                                           in

this case
this case was
          was lawful,
              lawful, as
                      as drafted,
                         drafted, because
                                  because the
                                          the Plan
                                              Plan included
                                                   included multiple,
                                                            multiple, non-enrollment
                                                                      non-enrollment based
                                                                                     based

factors. May
factors. May 11,
             11, 2012
                 2012 Memorandum
                      Memorandum Opinion
                                 Opinion (“MTD Op.”; Dkt.
                                         ("MTD Op."; Dkt. No.
                                                          No. 183)
                                                              183) at
                                                                   at 10,
                                                                      10, 17-21
                                                                          17-21 (attached
                                                                                (attached

as Exhibit
as         3 to
   Exhibit 3 to the
                the Appendix).
                    Appendix). This Court specifically
                               This Court specifically recognized
                                                       recognized that
                                                                  that "the
                                                                       “the Department
                                                                            Department of
                                                                                       of

Education has clearly
Education has         determined that
              clearly determined that some
                                      some incentive
                                           incentive payments,
                                                     payments, i.e.,
                                                               i.e., those not based
                                                                     those not       solely on
                                                                               based solely on

enrollment numbers,
enrollment numbers, are
                    are consistent
                        consistent with
                                   with the
                                        the statutory
                                            statutory language of the
                                                      language of the [Higher
                                                                      [Higher Education Act]”
                                                                              Education Act]"

and that
and that Plaintiffs
         Plaintiffs must
                    must demonstrate
                         demonstrate that
                                     that in
                                          in practice
                                             practice Defendants
                                                      Defendants disregarded
                                                                 disregarded the
                                                                             the Plan.
                                                                                 Plan. Id.
                                                                                       Id. at
                                                                                           at 19
                                                                                              19

(emphasis added);
(emphasis added); see
                  see also
                      also id. at 20
                           id. at 20 ("[T]he
                                     (“[T]he use
                                             use of
                                                 of the
                                                    the [compensation]
                                                        [compensation] matrix,
                                                                       matrix, by
                                                                               by definition,
                                                                                  definition,

could not
could not have
          have adjusted
               adjusted compensation
                        compensation solely
                                     solely on
                                            on recruitment numbers.”). In
                                               recruitment numbers.").    other words,
                                                                       In other words, the
                                                                                       the

Plaintiffs’ burden
Plaintiffs' burden is
                   is to
                      to "prove
                         “prove aa negative”—that
                                   negative"—that factors other than
                                                  factors other than enrollments “were not
                                                                     enrollments "were not used"
                                                                                           used”

to set
to set salaries.
       salaries. Id.
                 Id. at
                     at 27
                        27 (emphasis
                           (emphasis in original).
                                     in original).

        The dispositive issue
        The dispositive       is straight-forward:
                        issue is straight-forward: Were
                                                   Were enrollments
                                                        enrollments the
                                                                    the sole,
                                                                        sole, or
                                                                              or exclusive,
                                                                                 exclusive, factor
                                                                                            factor

on which
on which Defendants
         Defendants actually
                    actually based
                             based recruiter
                                   recruiter compensation, or did
                                             compensation, or did other
                                                                  other elements
                                                                        elements have
                                                                                 have an
                                                                                      an effect
                                                                                         effect

on salary,
on salary, even
           even in
                in small
                   small measure?
                         measure? The number of
                                  The number of enrollments
                                                enrollments and
                                                            and compensation
                                                                compensation figures are
                                                                             figures are

known for
known     the salary
      for the salary changes
                     changes that
                             that occurred
                                  occurred under
                                           under the
                                                 the Plan.
                                                     Plan. Moreover,
                                                           Moreover, one
                                                                     one can
                                                                         can "get
                                                                             “get behind
                                                                                  behind the
                                                                                         the

numbers,” as
numbers," as Plaintiffs
             Plaintiffs suggest,
                        suggest, to
                                 to assess
                                    assess whether
                                           whether the
                                                   the other
                                                       other factors identified in
                                                             factors identified    the Plan
                                                                                in the Plan such
                                                                                            such as
                                                                                                 as

Quality Factor
Quality Factor scores
               scores were,
                      were, themselves,
                            themselves, solely
                                        solely dependent on the
                                               dependent on the number
                                                                number of
                                                                       of enrollments
                                                                          enrollments such
                                                                                      such that
                                                                                           that

they were
they were merely
          merely aa "proxy"
                    “proxy” or
                            or "smoke
                               “smoke screen"
                                      screen” for
                                              for enrollments. Analysis of
                                                  enrollments. Analysis of the
                                                                           the data
                                                                               data
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc
                               Document
                                  54-1 373
                                        Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   9 of 27
                                                                    7 of 25




demonstrates that
demonstrates that Plaintiffs
                  Plaintiffs cannot
                             cannot meet
                                    meet their
                                         their burden
                                               burden to
                                                      to show
                                                         show that
                                                              that Defendants
                                                                   Defendants ignored their
                                                                              ignored their

lawful Plan
lawful Plan and,
            and, instead, adjusted recruiter
                 instead, adjusted recruiter compensation
                                             compensation "based
                                                          “based solely
                                                                 solely on
                                                                        on the
                                                                           the number
                                                                               number of
                                                                                      of

students recruited."
students recruited.” See
                     See Joint Complaint in
                         Joint Complaint in Intervention (“JCII”; Dkt.
                                            Intervention ("JCII"; Dkt. No.
                                                                       No. 128),
                                                                           128), In
                                                                                 ¶¶ 90-139, 154
                                                                                    90-139, 154

(emphasis added).
(emphasis added). The data show:
                  The data show: (1)
                                 (1) recruiter
                                     recruiter salary
                                               salary and
                                                      and salary
                                                          salary changes
                                                                 changes at
                                                                         at EDMC were not
                                                                            EDMC were not

based solely
based solely on
             on enrollments;
                enrollments; and
                             and (2)
                                 (2) the
                                     the Quality
                                         Quality Factor
                                                 Factor scores
                                                        scores were
                                                               were not
                                                                    not based
                                                                        based solely
                                                                              solely on
                                                                                     on

enrollments, i.e.,
enrollments,       Quality Factors
             i.e., Quality Factors were
                                   were not
                                        not "proxies"
                                            “proxies” or
                                                      or aa "smoke
                                                            “smoke screen"
                                                                   screen” for
                                                                           for enrollments.
                                                                               enrollments.

Therefore,
Therefore, EDMC complied with
           EDMC complied with its
                              its regulatory
                                  regulatory obligations
                                             obligations and
                                                         and is
                                                             is entitled
                                                                entitled to
                                                                         to summary
                                                                            summary judgment.
                                                                                    judgment.

                                          BACKGROUND
                                          BACKGROUND

 I.
 I.      SALARY ADJUSTMENTS
         SALARY ADJUSTMENTS NOT
                            NOT BASED SOLELY ON
                                BASED SOLELY ON ENROLLMENTS
                                                ENROLLMENTS WERE
                                                            WERE
         LAWFUL.
         LAWFUL.

         A.
         A.      The Incentive
                 The Incentive Compensation
                               Compensation Ban  And The
                                             Ban And     Safe Harbor
                                                     The Safe        Allowed Changes
                                                              Harbor Allowed Changes
                 In Salary
                 In Salary Not
                           Not Based
                               Based Solely
                                     Solely On
                                            On Number
                                               Number Of
                                                      Of Students
                                                         Students Enrolled.
                                                                  Enrolled.

        EDMC11 and
        EDMC   and its
                   its students
                       students are
                                are governed
                                    governed by
                                             by Title
                                                Title IV
                                                      IV of
                                                         of the
                                                            the Higher
                                                                Higher Education Act, 20
                                                                       Education Act, 20 U.S.C.
                                                                                         U.S.C.

§ 1070
§ 1070 et
       et seq.
          seq. ("HEA").
               (“HEA”). Since 1992, the
                        Since 1992, the HEA
                                        HEA has
                                            has included
                                                included aa so-called
                                                            so-called "Incentive
                                                                      “Incentive Compensation
                                                                                 Compensation

Ban” ("ICB")
Ban" (“ICB”) which
             which provides
                   provides that
                            that participating
                                 participating schools
                                               schools may
                                                       may not
                                                           not pay
                                                               pay their
                                                                   their recruiters
                                                                         recruiters "any
                                                                                    “any

commission, bonus,
commission, bonus, or
                   or other
                      other incentive payment based
                            incentive payment based directly
                                                    directly or
                                                             or indirectly on success
                                                                indirectly on success in
                                                                                      in

securing enrollments
securing enrollments .. .. .. ."
                              .” 20
                                 20 U.S.C.
                                    U.S.C. §
                                           § 1094(a)(20).
                                             1094(a)(20). Legislative history reflects
                                                          Legislative history reflects that
                                                                                       that the
                                                                                            the

proscription was
proscription was not
                 not meant
                     meant to
                           to be
                              be an
                                 an absolute
                                    absolute prohibition
                                             prohibition against
                                                         against the
                                                                 the consideration of recruiting
                                                                     consideration of recruiting

success in
success    setting compensation;
        in setting               it meant
                   compensation; it meant only
                                          only that
                                               that "compensation
                                                    “compensation cannot
                                                                  cannot solely
                                                                         solely be"
                                                                                be” based
                                                                                    based on
                                                                                          on

enrollments. See
enrollments. See H.R.
                 H.R. Rep.
                      Rep. No.
                           No. 102-630,
                               102-630, pt.
                                        pt. G,
                                            G, at
                                               at 499
                                                  499 (1992)
                                                      (1992) (Conf.
                                                             (Conf. Rep.),
                                                                    Rep.), as
                                                                           as reprinted
                                                                              reprinted in
                                                                                        in 1992
                                                                                           1992

U.S.C.C.A.N. 334
U.S.C.C.A.N. 334 (emphasis
                 (emphasis added).
                           added). As
                                   As this
                                      this Court
                                           Court has
                                                 has recognized,
                                                     recognized, Congress
                                                                 Congress enacted
                                                                          enacted the
                                                                                  the ICB
                                                                                      ICB

“to combat
"to        perceived abuses
    combat perceived abuses of
                            of federal
                               federal student
                                       student aid
                                               aid funding,
                                                   funding, [but]
                                                            [but] it
                                                                  it did not completely
                                                                     did not completely outlaw
                                                                                        outlaw the
                                                                                               the

       1 For
         For ease
             ease of
                  of reference,
                     reference, Defendants
                                Defendants use
                                           use "EDMC"
                                               “EDMC” to
                                                      to signify
                                                         signify all
                                                                 all defendants
                                                                     defendants in
                                                                                in this
                                                                                   this matter.
                                                                                        matter.
However, although
However,   although not
                     not relevant
                         relevant to
                                  to this
                                     this Motion,
                                          Motion, Education  Management Corporation
                                                   Education Management    Corporation is only an
                                                                                       is only an
indirect owner
indirect owner of
                of the
                   the educational  institutions named
                       educational institutions  named as
                                                       as defendants
                                                          defendants in this matter.
                                                                     in this matter.



                                                  -2-
                                                  -2-
           Case
        Case     20-50627-LSS Doc
             2:07-cv-00461-NBF    54-1 373
                               Document Filed 09/16/20   PagePage
                                              Filed 04/10/14  10 of827
                                                                     of 25




recruiting of
recruiting of students.
              students. Indeed,
                        Indeed, schools
                                schools have
                                        have aa legitimate need to
                                                legitimate need to employ
                                                                   employ persons
                                                                          persons to
                                                                                  to recruit
                                                                                     recruit

students.” MTD
students." MTD Op.
               Op. at
                   at 88 (citing
                         (citing 67
                                 67 Fed.
                                    Fed. Reg.
                                         Reg. 67053).
                                              67053). The
                                                      The United
                                                          United States Department of
                                                                 States Department of

Education (“DOE”) recognized
Education ("DOE") recognized the
                             the common-sense
                                 common-sense proposition
                                              proposition that
                                                          that "a
                                                               “a recruiter's
                                                                  recruiter’s job
                                                                              job is to recruit."
                                                                                  is to recruit.”

67 Fed. Reg.
67 Fed. Reg. 67056.
             67056.

         B.
         B.      DOE Implements
                 DOE Implements The
                                The Incentive Compensation Ban.
                                    Incentive Compensation Ban.

       By regulation,
       By regulation, DOE
                      DOE provided
                          provided that,
                                   that, for the time
                                         for the time period
                                                      period relevant
                                                             relevant to
                                                                      to this
                                                                         this case,
                                                                              case, certain forms
                                                                                    certain forms

of compensation
of compensation were
                were expressly permissible notwithstanding
                     expressly permissible notwithstanding the
                                                           the language of the
                                                               language of the ICB,
                                                                               ICB, including:
                                                                                    including:

               The  payment of
               The payment   of fixed  compensation, such
                                 fixed compensation,   such asas aa fixed  annual salary
                                                                    fixed annual  salary
               or aa fixed
               or           hourly wage,
                     fixed hourly    wage, as
                                           as long
                                                long as
                                                      as that
                                                          that compensation
                                                                 compensation is  is not
                                                                                     not
               adjusted up
               adjusted  up or
                            or down
                                down more
                                       more than
                                             than twice
                                                   twice during
                                                          during any any twelve
                                                                          twelve month
                                                                                  month
               period, and
               period, and any
                           any adjustment
                                adjustment is
                                            is not
                                               not based    solely on
                                                    based solely     on the
                                                                        the number
                                                                             number ofof
               students recruited,
               students recruited, admitted,
                                   admitted, enrolled, or awarded
                                             enrolled, or  awarded financial    aid.
                                                                      financial aid.

34 C.F.R.
34 C.F.R. §
          § 668.14(b)(22)(ii)(A) (eff. July
            668.14(b)(22)(ii)(A) (eff.      1, 2003
                                       July 1, 2003 to
                                                    to June 30, 2011)
                                                       June 30, 2011) (emphasis
                                                                      (emphasis added).
                                                                                added). This
                                                                                        This

regulation was
regulation was known
               known as
                     as the
                        the "Safe
                            “Safe Harbor."
                                  Harbor.”

       The term "solely"
       The term “solely” means
                         means just
                               just what
                                    what it
                                         it says.
                                            says. To
                                                  To clarify the "conditions
                                                     clarify the “conditions under
                                                                             under which
                                                                                   which an
                                                                                         an

institution may
institution may make
                make an
                     an incentive
                        incentive payment"
                                  payment” to
                                           to aa recruiter,
                                                 recruiter, the
                                                            the Safe Harbor used
                                                                Safe Harbor used "the
                                                                                 “the word
                                                                                      word

‘solely’
`solely' .. .. .. in
                  in its dictionary definition,”
                     its dictionary defmition," 67  Fed. Reg.
                                                 67 Fed. Reg. 67054,
                                                              67054, 67055—in other words,
                                                                     67055—in other words, "solely,"
                                                                                           “solely,”

“singly,” "alone,"
"singly," “alone,” or
                   or "to
                      “to the
                          the exclusion of alternate
                              exclusion of alternate or
                                                     or competing
                                                        competing things." WEBSTER’S T
                                                                  things.” WEBSTER'S  HIRD
                                                                                     THIRD

NEW IINT'L
NEW   NT’L DICTIONARY
           DICTIONARY 2168
                      2168 (1993).
                           (1993). See
                                   See also
                                       also Arne
                                            Arne Duncan,
                                                 Duncan, Sec’y of Educ.,
                                                         Sec'y of        August 13,
                                                                  Educ., August 13, 2010
                                                                                    2010

Letter to Tom
Letter to Tom Harkin
              Harkin and
                     and Michael
                         Michael Enzi (observing that
                                 Enzi (observing that the
                                                      the Safe Harbor gave
                                                          Safe Harbor gave "license
                                                                           “license .. .. .. to
                                                                                             to pay
                                                                                                pay

[] recruiters
[]            based on
   recruiters based on success
                       success in
                               in securing
                                  securing enrollments”).
                                           enrollments").

       This Court and
       This Court and other
                      other courts
                            courts considering
                                   considering like claims have
                                               like claims have held
                                                                held that
                                                                     that the
                                                                          the Safe Harbor
                                                                              Safe Harbor

authorized schools
authorized schools to
                   to "consider
                      “consider aa recruiter's
                                   recruiter’s success
                                               success at
                                                       at recruiting
                                                          recruiting students
                                                                     students and
                                                                              and adjust
                                                                                  adjust his/her
                                                                                         his/her




                                                 -3-
                                                 -3-
            Case
         Case     20-50627-LSS Doc
              2:07-cv-00461-NBF    54-1 373
                                Document Filed 09/16/20   PagePage
                                               Filed 04/10/14  11 of927
                                                                      of 25




salary based
salary based in
             in part
                part on
                     on that
                        that success."
                             success.” See
                                       See MTD
                                           MTD Op.
                                               Op. at 8.22 Indeed,
                                                   at 8.           this Court
                                                           Indeed, this Court dismissed
                                                                              dismissed the
                                                                                        the

Government’s claim
Government's       that the
             claim that the Plan's
                            Plan’s design caused salary
                                   design caused salary adjustments
                                                        adjustments to
                                                                    to be
                                                                       be "driven
                                                                          “driven nearly
                                                                                  nearly

entirely by"
entirely by” enrollments.
             enrollments. Pls.'
                          Pls.’ Opp.
                                Opp. to
                                     to Dismissal
                                        Dismissal at
                                                  at 49
                                                     49 (Dkt.
                                                        (Dkt. No.
                                                              No. 158);
                                                                  158); see
                                                                        see also
                                                                            also MTD
                                                                                 MTD Op.
                                                                                     Op. at
                                                                                         at 17-
                                                                                            17-

21. "Nearly
21. “Nearly entirely"
            entirely” is not "solely,"
                      is not “solely,” and
                                       and to
                                           to violate
                                              violate the
                                                      the Incentive
                                                          Incentive Compensation
                                                                    Compensation Ban,
                                                                                 Ban, salary
                                                                                      salary

adjustments must
adjustments must be
                 be "based
                    “based solely"
                           solely” on
                                   on aa recruiter’s success in
                                         recruiter's success in enrolling students.
                                                                enrolling students.

            C.
            C.     The Regulatory History
                   The Regulatory History Surrounding  Rescission of
                                          Surrounding Rescission  of the
                                                                     the Safe
                                                                         Safe Harbor
                                                                              Harbor
                   Confirms
                   Confirms Its
                            Its Broad Scope And
                                Broad Scope And Effect.
                                                Effect.

        Fewer than
        Fewer than three
                   three years
                         years after
                               after the
                                     the Safe Harbor went
                                         Safe Harbor went into
                                                          into effect, members of
                                                               effect, members of Congress
                                                                                  Congress

complained that
complained that the
                the Safe Harbor had
                    Safe Harbor had legalized incentive compensation
                                    legalized incentive compensation systems
                                                                     systems that
                                                                             that "violate[]
                                                                                  “violate[] the
                                                                                             the

spirit and
spirit and intent"
           intent” of
                   of the
                      the Incentive
                          Incentive Compensation
                                    Compensation Ban.
                                                 Ban. See
                                                      See Testimony
                                                          Testimony of
                                                                    of Congresswoman
                                                                       Congresswoman

Maxine Waters
Maxine Waters Hearing
              Hearing Before
                      Before the
                             the Committee
                                 Committee on
                                           on Education and the
                                              Education and the Workforce,
                                                                Workforce, U.S.
                                                                           U.S. House
                                                                                House of
                                                                                      of

Representatives, Serial
Representatives,        No. 109-2
                 Serial No. 109-2 at
                                  at 19
                                     19 (Mar.
                                        (Mar. 1,
                                              1, 2005).
                                                 2005). By
                                                        By its
                                                           its plain
                                                               plain terms,
                                                                     terms, the
                                                                            the Safe Harbor:
                                                                                Safe Harbor:

                 poked aa little
                 poked      little hole
                                    hole in the [ICB]
                                         in the  [ICB] byby saying
                                                             saying you
                                                                     you couldn't
                                                                          couldn’t base
                                                                                   base the
                                                                                         the
                 salary solely
                 salary  solely on on the
                                      the number
                                           number of of students
                                                        students enrolled.
                                                                  enrolled. So   if you
                                                                             So if  you put
                                                                                        put
                 some minimal
                 some   minimal evaluatory
                                     evaluatory criteria   out for
                                                  criteria out  for 10
                                                                     10 percent
                                                                        percent of
                                                                                of the—or
                                                                                    the—or
                 whatever percent
                 whatever    percent youyou want
                                            want toto call  it—of the
                                                       call it—of   the admission
                                                                        admission officer's
                                                                                   officer’s
                 salary, you
                 salary,  you could
                                  could base
                                         base the
                                               the other
                                                     other 90    percent on
                                                            90 percent    on whether
                                                                              whether they
                                                                                       they
                 enrolled the
                 enrolled  the student
                                 student or
                                         or not.
                                            not.

For-Profit Schools:
For-Profit Schools: The Student Recruitment
                    The Student Recruitment Experience:
                                            Experience: Hearing
                                                        Hearing of
                                                                of the Senate Committee
                                                                   the Senate           on
                                                                              Committee on

Health, Education,
Health, Education, Labor,
                   Labor, and
                          and Pensions,
                              Pensions, 111th
                                        111th Cong.
                                              Cong. (2010)
                                                    (2010) (testimony
                                                           (testimony of
                                                                      of David
                                                                         David Hawkins,
                                                                               Hawkins,




        2
        2
         See United
         See          States ex
              United States   ex rel. Pilecki-Simko v.
                                 rel. Pilecki-Simko    v. Chubb   Inst., No.
                                                          Chubb Inst.,   No. 06-3562,
                                                                             06-3562, 2010
                                                                                        2010 WL
                                                                                              WL 1076228,
                                                                                                   1076228,
at *10
at     (D.N.J. Mar.
   *10 (D.N.J.  Mar. 22,
                     22, 2010)
                          2010) (dismissing
                                 (dismissing the
                                               the complaint
                                                   complaint and and stating,
                                                                     stating, "Relators
                                                                              “Relators do
                                                                                         do not
                                                                                             not allege
                                                                                                 allege that
                                                                                                         that
TCI  based its
TCI based      compensation practices
           its compensation    practices solely
                                          solely on
                                                 on means
                                                     means prohibited
                                                               prohibited by
                                                                          by the
                                                                              the Title
                                                                                  Title IV ban, and
                                                                                        W ban,   and the
                                                                                                      the
examples provided
examples  provided with
                     with the
                           the [second
                               [second amended
                                         amended complaint]
                                                    complaint] demonstrate
                                                                  demonstrate that
                                                                                that TCI’s  compensation
                                                                                     TCI's compensation
scale complied
scale complied with
                 with the
                      the regulatory   safeharbor.”), off'
                           regulatory safeharbor."),    aff’d,  No. 10-3907,
                                                             d, No. 10-3907, 2011
                                                                               2011 WL
                                                                                     WL 3890975,
                                                                                          3890975, atat *1
                                                                                                         *1
(3d Cir.
(3d Cir. Sept.
         Sept. 6, 2011); see
               6, 2011);  see also
                              also United   States ex
                                    United States   ex rel.  Munoz v.
                                                        rel. Munoz   v. Computer   Systems Institute,
                                                                        Computer Systems     Institute, Inc.,
                                                                                                        Inc.,
No. 11-7899,
No. 11-7899, 2013
               2013 WL
                     WL 5781810,
                          5781810, at at *4 (N.D. Ill.
                                         *4 (N.D.       Oct. 25,
                                                   Ill. Oct.  25, 2013)
                                                                  2013) (requiring
                                                                         (requiring relator
                                                                                     relator to
                                                                                             to plead
                                                                                                plead that
                                                                                                       that
compensation was
compensation    was based
                    based "exclusively
                            “exclusively onon success
                                              success in in recruiting").
                                                            recruiting”).



                                                     -4-
                                                     -4-
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc 54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   12 of10
                                                                     27of 25




Director of
Director of Public
            Public Policy
                   Policy and
                          and Research,
                              Research, National
                                        National Association
                                                 Association for College Admission
                                                             for College Admission

Counseling).
Counseling).

       Kathleen Tighe,
       Kathleen        DOE’s Inspector
                Tighe, DOE's Inspector General,
                                       General, testified
                                                testified before
                                                          before Congress
                                                                 Congress that:
                                                                          that:

               [C]ompensation plans
               [C]ompensation      plans that
                                          that are
                                                are clearly
                                                    clearly providing
                                                            providing direct
                                                                        direct financial
                                                                                   financial
               incentives for
               incentives       recruiters to
                            for recruiters  to increase
                                                increase enrollment
                                                         enrollment .. .. .. ,, due
                                                                                due to
                                                                                     to the
                                                                                        the safe
                                                                                            safe
               harbors included
               harbors   included in   the [DOE's]
                                    in the [DOE’s] current
                                                       current regulations,
                                                               regulations, in   in many
                                                                                     many cases,
                                                                                            cases,
               schools are
               schools   are shielded
                             shielded from
                                        from administrative,
                                               administrative, civil,
                                                                civil, and
                                                                       and criminal
                                                                               criminal
               liability. Proprietary
               liability.  Proprietary institutions    are making
                                         institutions are  making full
                                                                   full use
                                                                         use of  of the
                                                                                    the safe
                                                                                         safe
               harbors in
               harbors      the Department's
                         in the Department’s regulations
                                                  regulations to
                                                              to provide
                                                                 provide financial
                                                                              financial
               incentives to
               incentives   to drive
                               drive enrollment.
                                      enrollment.

                                          *
                                          *        *
                                                   *         *
                                                             *


               It is very
               It is very easy
                           easy under
                                under the
                                       the safe
                                           safe harbors
                                                harbors in  in order
                                                               order to
                                                                     to show
                                                                         show that
                                                                               that there
                                                                                    there is
                                                                                          is
               some factor
               some    factor other
                              other than
                                    than enrollment
                                         enrollment that that allows
                                                              allows the
                                                                      the recruiters
                                                                          recruiters to
                                                                                     to get
                                                                                        get
               paid and
               paid  and get
                          get salary
                              salary increases.
                                     increases. .. .. .. A
                                                         A lot  of qui
                                                            lot of qui tam
                                                                       tam cases
                                                                            cases have
                                                                                   have been
                                                                                         been
               filed under
               filed  under the
                             the False
                                 False Claims
                                       Claims Act.
                                                Act. They      have never
                                                         They have   never been
                                                                            been really
                                                                                  really
               successfully pursued.
               successfully    pursued.

Emerging Risk?
Emerging Risk? An
               An Overview of the
                  Overview of     Federal Investment
                              the Federal Investment In
                                                     In For-Profit
                                                        For-Profit Education:
                                                                   Education: Hearing
                                                                              Hearing of
                                                                                      of the
                                                                                         the

Senate Committee
Senate           on Health,
       Committee on Health, Education,
                            Education, Labor,
                                       Labor, and
                                              and Pensions,
                                                  Pensions, 111th
                                                            111th Cong.
                                                                  Cong. (2010).
                                                                        (2010). In 2011
                                                                                In 2011

Congressional testimony,
Congressional testimony, Ms.
                         Ms. Tighe reiterated these
                             Tighe reiterated these themes:
                                                    themes: "[A]ll
                                                            “[A]ll [a
                                                                   [a school]
                                                                      school] had
                                                                              had to
                                                                                  to do
                                                                                     do was
                                                                                        was

show that
show that the
          the enrollment
              enrollment advisers'
                         advisers’ [sic]
                                   [sic] compensation was based
                                         compensation was based on
                                                                on something
                                                                   something other
                                                                             other than
                                                                                   than

enrollments. It
enrollments. It really
                really isn't
                       isn’t aa very
                                very hard criteria to
                                     hard criteria to meet.
                                                      meet. Most
                                                            Most schools
                                                                 schools have
                                                                         have met
                                                                              met it
                                                                                  it very
                                                                                     very readily.”
                                                                                          readily."

Bridgepoint Education,
Bridgepoint Education, Inc.:
                       Inc.: A
                             A Case Study In
                               Case Study In For-Profit
                                             For-Profit Education
                                                        Education and
                                                                  and Oversight: Hearing of
                                                                      Oversight: Hearing of

the Senate Committee
the Senate           on Health,
           Committee on Health, Education,
                                Education, Labor,
                                           Labor, and
                                                  and Pensions,
                                                      Pensions, 112th
                                                                112th Cong.
                                                                      Cong. (2011).
                                                                            (2011).

        The government has
        The government has noted
                           noted that
                                 that the
                                      the term
                                          term "solely"
                                               “solely” enabled the argument
                                                        enabled the argument that
                                                                             that "any
                                                                                  “any

enforcement action
enforcement action [DOE]
                   [DOE] takes
                         takes .. .. .. for
                                        for payments
                                            payments to
                                                     to aa recruiter
                                                           recruiter of
                                                                     of students
                                                                        students that
                                                                                 that are
                                                                                      are based
                                                                                          based in
                                                                                                in

part—even 99%—on
part—even 99%—on the
                 the number
                     number of
                            of students
                               students aa recruiter
                                           recruiter enrolls
                                                     enrolls is contrary to
                                                             is contrary to the"
                                                                            the” Safe Harbor.
                                                                                 Safe Harbor.

See Higher
See Higher Education:
           Education: Stronger
                      Stronger Federal
                               Federal Oversight Needed to
                                       Oversight Needed    Enforce Ban
                                                        to Enforce Ban on
                                                                       on Incentive
                                                                          Incentive




                                                       -5-
                                                       -5-
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc 54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   13 of11
                                                                    11
                                                                     27of 25




Payments to
Payments    School Recruiters,
         to School Recruiters, GAO-11-10 at 54
                               GAO-11-10 at    (Oct. 7,
                                            54 (Oct.    2010) (emphasis
                                                     7, 2010)           added).3
                                                              (emphasis added).3




                                                                                .44

 II.
 II.        EDMC’S COMPENSATION PLAN.
            EDMC'S              PLAN.

            A.
            A.    The Plan Terms.
                  The Plan Terms.

        This Court has
        This Court has held
                       held that
                            that the
                                 the Plan
                                     Plan was
                                          was lawful
                                              lawful as
                                                     as written
                                                        written and
                                                                and dismissed Plaintiffs’ claims
                                                                    dismissed Plaintiffs' claims to
                                                                                                 to

the contrary.
the           See MTD
    contrary. See MTD Op.
                      Op. at
                          at 17-21,
                             17-21, 49.
                                    49. Under
                                        Under the
                                              the Plan,
                                                  Plan, EDMC paid newly-hired
                                                        EDMC paid newly-hired recruiters
                                                                              recruiters aa

salary based
salary based upon
             upon relevant experience and
                  relevant experience and education.
                                          education. Id.
                                                     Id. at
                                                         at 20.
                                                            20. Thereafter,
                                                                Thereafter, EDMC
                                                                            EDMC evaluated the
                                                                                 evaluated the

performance of
performance of recruiters
               recruiters at
                          at approximately
                             approximately six-month
                                           six-month intervals
                                                     intervals and
                                                               and made
                                                                   made corresponding salary
                                                                        corresponding salary

adjustments based
adjustments based on
                  on those evaluations.5 JCII
                     those evaluations.5      ¶ 94.
                                         JCII ¶ 94. This Court described
                                                    This Court described those
                                                                         those subsequent
                                                                               subsequent

evaluations as
evaluations as follows:
               follows:


        3
         In litigation
         In litigation over
                        over the
                              the repeal
                                  repeal of
                                          of the
                                             the Safe  Harbor in
                                                  Safe Harbor  in 2011,
                                                                  2011, DOE
                                                                         DOE represented
                                                                              represented toto the
                                                                                               the United
                                                                                                    United
States District Court
States District Court for
                        for the
                            the District
                                District of
                                         of Columbia
                                             Columbia that
                                                        that the
                                                             the Safe  Harbor actually
                                                                 Safe Harbor  actually "immunized
                                                                                       “immunized
incentive payments
incentive payments built
                      built into
                             into semi-annual
                                  semi-annual compensation
                                                 compensation plans."
                                                                 plans.” See
                                                                         See Defendants'
                                                                             Defendants’ Motion
                                                                                           Motion to to
Dismiss for
Dismiss  for Lack
             Lack ofof Jurisdiction, or in
                       Jurisdiction, or  in the
                                            the Alternative
                                                Alternative For
                                                              For Summary
                                                                  Summary Judgment,
                                                                            Judgment, inin Career
                                                                                           Career
College Assoc. v.
College Assoc.      Duncan, Case
                 v. Duncan,    Case No.
                                    No. 1:11-cv-00138-RMC
                                          1:11-cv-00138-RMC (D.D.C.)
                                                                  (D.D.C.) (Dkt.
                                                                           (Dkt. No.
                                                                                 No. 17)
                                                                                      17) at
                                                                                           at p.
                                                                                              p. 55
(emphasis added).
(emphasis  added).
        4
        4 After the
          After  the change
                     change in
                            in administrations,
                                administrations, DOE
                                                 DOE rescinded
                                                      rescinded the
                                                                the Safe Harbor. See
                                                                    Safe Harbor.  See 34
                                                                                      34 C.F.R.
                                                                                         C.F.R. §
                                                                                                §
668.14(b)   (2011) (amended
668.14(b) (2011)    (amended regulation).   The Safe
                               regulation). The       Harbor, however,
                                                 Safe Harbor, however, remained
                                                                       remained in
                                                                                 in force during the
                                                                                    force during the
life of the
life of the Plan
            Plan challenged
                  challenged in
                             in this
                                 this case.
                                      case.
        5
         See also
        See
        5    also MTD
                   MTD Op.
                        Op. at
                            at 20
                               20 ("It
                                  (“It is
                                       is undisputed that ‘adjustments’
                                          undisputed that               were not
                                                          'adjustments' were not made
                                                                                 made more
                                                                                      more than
                                                                                           than
twice during
twice during any
             any twelve
                  twelve month
                         month period.").
                                period.”).



                                                    -6-
                                                    -6-
       CaseCase
            2:07-cv-00461-NBF
                20-50627-LSS Doc 54-1 373
                              Document Filed Filed
                                             09/16/20    PagePage
                                                   04/10/14   14 of12
                                                                    27of 25




                The  First Evaluation,
                The First               after six
                           Evaluation, after  six months,
                                                  months, is
                                                          is based
                                                              based on
                                                                     on quality
                                                                        quality factors.
                                                                                 factors.
                The
                The Second     Evaluation awards
                      Second Evaluation       awards ADAs
                                                       ADAs the the higher
                                                                     higher salary
                                                                              salary asas
                determined under
                determined  under the
                                   the matrix
                                       matrix oror under
                                                   under quality
                                                         quality factors  alone. At
                                                                  factors alone.  At the
                                                                                      the
                Third
                Third Evaluation,  all ADAs
                      Evaluation, all  ADAs areare reviewed
                                                   reviewed under
                                                             under the
                                                                    the Matrix.
                                                                        Matrix.

MTD Op.
MTD Op. at
        at 20.
           20. See
               See also
                   also JCII ¶ 98.
                        JCII ¶ 98. The “Matrix” was
                                   The "Matrix" was an
                                                    an Annualized
                                                       Annualized Salary Chart used
                                                                  Salary Chart used to
                                                                                    to

calculate salary
calculate salary adjustments.
                 adjustments. JCII ¶ 95.
                              JCII ¶     It was
                                     95. It was the
                                                the "centerpiece
                                                    “centerpiece of
                                                                 of EDMC’s compensation
                                                                    EDMC's compensation

system and
system and is
           is featured in each
              featured in each iteration
                               iteration of
                                         of EDMC’s Admissions Performance
                                            EDMC's Admissions Performance Plan."
                                                                          Plan.” JCII ¶ 96.
                                                                                 JCII ¶ 96.

This Court explained:
This Court explained:

                According to
                According   to its
                                its terms,
                                    terms, the
                                            the Plan
                                                 Plan calculates
                                                      calculates ADA
                                                                  ADA salaries
                                                                         salaries based
                                                                                  based on
                                                                                        on aa
                number of
                number    of quantitative
                               quantitative and and qualitative
                                                      qualitative factors,    including the
                                                                    factors, including    the
                manager’s evaluation
                manager's    evaluation of  of defined
                                                defined "quality
                                                          “quality factors"
                                                                     factors” such
                                                                                such as
                                                                                      as job
                                                                                         job
                knowledge, business
                knowledge,      business practices
                                              practices and
                                                          and ethics,       professionalism,
                                                                 ethics, professionalism,
                customer service
                customer   service andand initiative;
                                            initiative; the
                                                        the types
                                                             types and
                                                                     and quantity
                                                                           quantity of
                                                                                     of new
                                                                                        new
                students recruited
                students               over the
                          recruited over     the previous
                                                  previous year
                                                            year ("new
                                                                  (“new student
                                                                           student points");
                                                                                    points”);
                an adjustment
                an  adjustment to  to reflect
                                        reflect differences
                                                 differences inin labor    costs in
                                                                   labor costs       various
                                                                                  in various
                markets; an
                markets;  an increase
                              increase forfor supervising
                                              supervising people
                                                            people oror projects;
                                                                         projects; and
                                                                                   and years
                                                                                       years
                of service.
                of service. The       “quality points"
                               The "quality      points” and
                                                          and "new
                                                                “new student
                                                                        student points"
                                                                                 points” are
                                                                                          are
                placed into
                placed  into aa chart,
                                 chart, known
                                          known as as the
                                                      the "matrix,"
                                                           “matrix,” that
                                                                       that sets
                                                                             sets annualized
                                                                                  annualized
                baseline salary
                baseline salary ranges
                                  ranges for
                                           for ADAs.
                                               ADAs.

MTD Op.
MTD Op. at
        at 10.
           10. "[T]he
               “[T]he compensation generated by
                      compensation generated by the
                                                the matrix
                                                    matrix can
                                                           can only
                                                               only be
                                                                    be derived
                                                                       derived by
                                                                               by combining
                                                                                  combining

the quantitative
the              factor on
    quantitative factor on one
                           one axis
                               axis with
                                    with the
                                         the ‘quality
                                             'quality factors’ on the
                                                      factors' on the other
                                                                      other axis."
                                                                            axis.” Id.
                                                                                   Id. at
                                                                                       at 20.
                                                                                          20. Thus,
                                                                                              Thus,

“the use
"the use of
         of the
            the matrix,
                matrix, by
                        by definition, could not
                           definition, could not have
                                                 have adjusted
                                                      adjusted compensation
                                                               compensation solely
                                                                            solely on
                                                                                   on recruitment
                                                                                      recruitment

numbers.” Id.
numbers." Id.

           B.
           B.     The Plan
                  The      as Applied
                      Plan as Applied in
                                      in Practice.
                                         Practice.

       EDMC has produced
       EDMC has produced the
                         the Salary and Performance
                             Salary and Performance Worksheets
                                                    Worksheets ("Salary
                                                               (“Salary Worksheet")
                                                                        Worksheet”) for
                                                                                    for

over 15,000
over 15,000 separate
            separate ADA
                     ADA reviews
                         reviews covering
                                 covering 6,187 recruiters over
                                          6,187 recruiters over an
                                                                an eight-year period.6 Every
                                                                   eight-year period.6 Every




       6
       6Lynn Kossick, the
        Lynn Kossick,  the Manager
                           Manager of
                                    of Admissions
                                       Admissions Performance
                                                    Performance Compensation
                                                                   Compensation atat EDMC,  or
                                                                                     EDMC, or
someone under
someone under her
              her supervision,
                  supervision, created
                               created each
                                       each of
                                             of the
                                                the Salary Worksheets. Declaration
                                                    Salary Worksheets.    Declaration of
                                                                                      of Lynn
                                                                                         Lynn
Walwender Kossick
Walwender Kossick ¶¶77 ("Kossick
                       (“Kossick Decl.")
                                  Decl.”) (attached
                                          (attached as
                                                     as Exhibit 6 to
                                                        Exhibit 6 to the
                                                                     the Appendix).
                                                                         Appendix).



                                                    -7-
                                                    -7-
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc 54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   15 of13
                                                                     27of 25




one of
one of these
       these Salary Worksheets, like
             Salary Worksheets,      those that
                                like those that Plaintiffs
                                                Plaintiffs attached
                                                           attached to
                                                                    to the JCII,77 were
                                                                       the JCII,   were

contemporaneously-created business
contemporaneously-created business records
                                   records that
                                           that reveal
                                                reveal the
                                                       the values
                                                           values used
                                                                  used to
                                                                       to calculate
                                                                          calculate the
                                                                                    the actual
                                                                                        actual

salary adjustments
salary adjustments (including
                   (including enrollments
                              enrollments and
                                          and Quality
                                              Quality Points).
                                                      Points). Kossick
                                                               Kossick Decl.     7-9.8 Armed
                                                                       Decl. I¶¶ 7-9.8 Armed

with the
with the facts
         facts of
               of enrollment
                  enrollment totals,
                             totals, salaries
                                     salaries paid
                                              paid and
                                                   and Quality
                                                       Quality Points
                                                               Points awarded,
                                                                      awarded, it
                                                                               it is possible to
                                                                                  is possible to

assess defmitively
assess definitively the
                    the key
                        key questions
                            questions in
                                      in the
                                         the case.
                                             case.

            C.
            C.     Getting Behind The
                   Getting Behind The Numbers.
                                      Numbers.

        Plaintiffs allege
        Plaintiffs allege that
                          that salaries
                               salaries were
                                        were adjusted
                                             adjusted "solely
                                                      “solely on
                                                              on the
                                                                 the number
                                                                     number of
                                                                            of students
                                                                               students recruited
                                                                                        recruited by
                                                                                                  by

EDMC admissions employees,”
EDMC admissions employees," JCII ¶ 154,
                            JCII ¶ 154, and
                                        and that
                                            that the
                                                 the Quality
                                                     Quality Factor
                                                             Factor ratings
                                                                    ratings that
                                                                            that appear
                                                                                 appear on
                                                                                        on

those documents
those documents are
                are aa "smoke
                       “smoke screen"
                              screen” because
                                      because they
                                              they are
                                                   are mere
                                                       mere proxies
                                                            proxies for enrollments. See
                                                                    for enrollments. See JCII
                                                                                         JCII

¶¶ 154,
In 154, 388.
        388. Plaintiffs
             Plaintiffs contend
                        contend that:
                                that: "[I]n
                                      “[I]n practice,
                                            practice, those
                                                      those so-called
                                                            so-called ‘quality factors’ had
                                                                      'quality factors' had no
                                                                                            no

impact on the
impact on the manner
              manner in
                     in which
                        which Defendants
                              Defendants implemented
                                         implemented their
                                                     their compensation
                                                           compensation system."
                                                                        system.” Plaintiff
                                                                                 Plaintiff

United States’
United States' Supplemental Responses and
               Supplemental Responses and Objections
                                          Objections to
                                                     to Interrogatories at 68
                                                        Interrogatories at    (emphasis added).
                                                                           68 (emphasis added).

These allegations are
These allegations are belied
                      belied by
                             by the
                                the undisputed
                                    undisputed evidence.
                                               evidence.

        Stanford University Labor
        Stanford University Labor Economist and former
                                  Economist and former Chairman
                                                       Chairman of
                                                                of the
                                                                   the President's
                                                                       President’s Council
                                                                                   Council of
                                                                                           of

Economic Advisers, Edward
Economic Advisers, Edward Lazear, Ph.D., analyzed
                          Lazear, Ph.D., analyzed 15,375
                                                  15,375 separate
                                                         separate salary
                                                                  salary adjustments—every
                                                                         adjustments—every

accessible performance
accessible performance review
                       review for
                              for full time ADAs
                                  full time ADAs over
                                                 over the
                                                      the entire
                                                          entire time
                                                                 time that
                                                                      that the
                                                                           the Plan
                                                                               Plan was
                                                                                    was in
                                                                                        in force.
                                                                                           force.

See Declaration
See Declaration of
                of Edward
                   Edward Lazear, Ph.D at
                          Lazear, Ph.D at ¶
                                          ¶ 28
                                            28 ("Lazear
                                               (“Lazear Decl.")
                                                        Decl.”) (attached
                                                                (attached as
                                                                          as Exhibit
                                                                             Exhibit 7 to the
                                                                                     7 to the

        7
          See
        7 SeeJCII,
             JCII, Ex. 22 (Dkt.
                   Ex. 22 (Dkt. No.
                                No. 128-24)
                                    128-24) at
                                            at LW001656, LW001661, LW0016667,
                                               LW001656, LW001661, LW0016667, LW001672
                                                                              LW001672
(attaching Salary
(attaching        Worksheets for
           Salary Worksheets  for four
                                  four Lynn Washington reviews).
                                       Lynn Washington reviews).
        8
        8 The contemporaneously
          The                         created business
               contemporaneously created       business records
                                                           records reflect  the key
                                                                    reflect the      metrics of
                                                                                key metrics   of enrollments
                                                                                                  enrollments
secured and
secured  and salaries
             salaries paid.
                      paid. Kossick
                              Kossick Decl.
                                        Decl. In
                                               ¶¶ 5-7.   See Boon
                                                   5-7. See    Boon v.  Prof’l Collection
                                                                     v. Prof?  Collection Consultants,     No.
                                                                                            Consultants, No.
12-03081, 2014
12-03081,   2014 U.S.
                 U.S. Dist.
                       Dist. LEXIS     16654, at
                              LEXIS 16654,      at *7
                                                   *7 n.2
                                                      n.2 (S.D.
                                                            (S.D. Cal.
                                                                   Cal. Jan. 30, 2014)
                                                                        Jan. 30,  2014) (granting
                                                                                        (granting summary
                                                                                                    summary
judgment based,
judgment   based, in
                  in part,
                     part, on
                           on account
                                account summary
                                         summary notes
                                                     notes prepared
                                                             prepared at
                                                                       at or
                                                                          or around
                                                                             around the
                                                                                     the time
                                                                                          time of
                                                                                                of the
                                                                                                   the
transaction); Campbell
transaction); Campbell v.    Shinseki, No.
                          v. Shinseki,  No. 13-11974,
                                             13-11974, 20132013 U.S.
                                                                  U.S. App.
                                                                       App. LEXIS     23611, at
                                                                             LEXIS 23611,      at *15
                                                                                                  *15 (11th
                                                                                                       (11th
Cir. Nov.
Cir. Nov. 25,
           25, 2013)
               2013) (affirming
                      (affirming the
                                   the district court’s reliance
                                       district court's             on business
                                                          reliance on   business records
                                                                                  records at
                                                                                           at summary
                                                                                              summary
judgment which
judgment   which were
                  were properly
                        properly authenticated
                                   authenticated by by aa declaration);
                                                          declaration); Hite
                                                                         Hite v.  Peters, No.
                                                                               v. Peters,  No. 07-4492,   2010
                                                                                                07-4492, 2010
U.S. Dist.
U.S.  Dist. LEXIS
            LEXIS 65121,
                    65121, atat 35 (D.N.J. June
                                35 (D.N.J.  June 30,   2010) (granting
                                                   30, 2010)    (granting summary
                                                                          summary judgment
                                                                                     judgment based,
                                                                                                  based, in
                                                                                                         in
part, on
part, on evidence
         evidence that
                   that included
                        included time
                                   time and
                                         and attendance
                                              attendance records
                                                             records and
                                                                     and emails).
                                                                          emails).



                                                     -8-
                                                     -8-
         CaseCase
              2:07-cv-00461-NBF
                  20-50627-LSS Doc 54-1 373
                                Document Filed Filed
                                               09/16/20    PagePage
                                                     04/10/14   16 of14
                                                                      27of 25




Appendix) (emphasis
Appendix) (emphasis added).
                    added). That analysis demonstrates
                            That analysis demonstrates two
                                                       two facts. First, whether
                                                           facts. First, whether aa recruiter's
                                                                                    recruiter’s

salary "adjustment"
salary “adjustment” is
                    is measured
                       measured by
                                by the
                                   the amount
                                       amount of
                                              of aa new
                                                    new salary
                                                        salary or
                                                               or the
                                                                  the difference
                                                                      difference between
                                                                                 between aa

recruiter’s old
recruiter's old salary
                salary and
                       and new
                           new salary
                               salary (i.e.,
                                      (i.e., "salary
                                             “salary differential"),
                                                     differential”), enrollments were not
                                                                     enrollments were not the
                                                                                          the sole
                                                                                              sole

determinative factor.99 Second,
determinative factor.   Second, contrary
                                contrary to
                                         to Plaintiffs'
                                            Plaintiffs’ allegations,
                                                        allegations, Dr.
                                                                     Dr. Lazear’s analysis confirms
                                                                         Lazear's analysis confirms

that Quality
that Quality Points
             Points were
                    were not,
                         not, in
                              in fact,
                                 fact, aa proxy
                                          proxy or
                                                or "smoke
                                                   “smoke screen"
                                                          screen” for
                                                                  for enrollments.
                                                                      enrollments.

                   1.
                   1.       Salaries Were
                            Salaries      Not Based
                                     Were Not Based Solely
                                                    Solely On Enrollments.
                                                           On Enrollments.

        Dr. Lazear
        Dr. Lazear first used descriptive
                   first used             analysis techniques
                              descriptive analysis techniques assessing
                                                              assessing the
                                                                        the relationship
                                                                            relationship between
                                                                                         between

two variables—here,
two variables—here, new
                    new salary
                        salary and
                               and enrollments.
                                   enrollments. Lazear Decl. 'Irlf
                                                Lazear Decl. ¶¶ 36-57.
                                                                   36-57. Under
                                                                          Under the
                                                                                the

government’s theory,
government's theory, if
                     if an
                        an EDMC recruiter’s new
                           EDMC recruiter's new salary
                                                salary were
                                                       were based
                                                            based solely
                                                                  solely on
                                                                         on enrollments
                                                                            enrollments

during the
during the review period, then
           review period, then new
                               new salary
                                   salary and
                                          and enrollments
                                              enrollments would
                                                          would co-vary
                                                                co-vary in
                                                                        in lockstep. Id. ¶
                                                                           lockstep. Id. ¶ 36.
                                                                                           36.

No matter
No matter how
          how Dr.
              Dr. Lazear
                  Lazear examined the data,
                         examined the data, however,
                                            however, new
                                                     new salary
                                                         salary and
                                                                and enrollments
                                                                    enrollments do not co-
                                                                                do not co-

vary in
vary in that
        that manner.
             manner.

        First, Dr.
        First, Dr. Lazear identified the
                   Lazear identified the most
                                         most common
                                              common number
                                                     number of
                                                            of new
                                                               new students
                                                                   students that
                                                                            that recruiters
                                                                                 recruiters

across all
across all schools
           schools enrolled
                   enrolled in
                            in aa given
                                  given year.
                                        year. Id.
                                              Id. ¶
                                                  ¶ 38. On 152
                                                    38. On     occasions,10 aa recruiter
                                                           152 occasions,10              enrolled 24
                                                                               recruiter enrolled 24

students during
students during the
                the review
                    review period.
                           period. Id.
                                   Id. ¶
                                       ¶ 39. If salary
                                         39. If salary depended
                                                       depended solely
                                                                solely on
                                                                       on the
                                                                          the number
                                                                              number of
                                                                                     of students
                                                                                        students

enrolled, then
enrolled, then the
               the new
                   new salary
                       salary awarded
                              awarded would
                                      would be
                                            be identical for each
                                               identical for each of
                                                                  of these
                                                                     these 152
                                                                           152 observations.
                                                                               observations. Id.
                                                                                             Id.


        9
        9 The Safe
          The           Harbor uses
                   Safe Harbor   uses the
                                       the term
                                           term salary
                                                 salary "adjustment"
                                                        “adjustment” without
                                                                        without specifying
                                                                                 specifying whether
                                                                                             whether that
                                                                                                        that
means the
means  the adjusted
            adjusted salary
                         salary itself  or the
                                 itself or the amount
                                               amount ofof difference
                                                           difference between
                                                                       between the
                                                                                 the existing
                                                                                     existing salary
                                                                                               salary and
                                                                                                       and the
                                                                                                           the
new salary.
new  salary. The      Court need
                 The Court   need not
                                    not determine   the meaning
                                         determine the   meaning ofof the
                                                                      the term
                                                                          term since,
                                                                                since, under
                                                                                       under either
                                                                                              either definition,
                                                                                                      definition,
the enrollments
the enrollments were were not
                           not the
                                the sole
                                    sole determining
                                          determining factor.
                                                        factor. The
                                                                 The Safe  Harbor speaks
                                                                      Safe Harbor   speaks in
                                                                                            in terms
                                                                                               terms ofof
“students .. .. .. enrolled,"
"students          enrolled,” and
                              and Dr.
                                    Dr. Lazear   assessed the
                                        Lazear assessed    the impact
                                                               impact that
                                                                       that enrollments
                                                                             enrollments had
                                                                                         had onon
compensation decisions.
compensation        decisions. Lazear    Decl. I¶¶ 34-35.
                                Lazear Decl.       34-35. HeHe also
                                                                also confirmed
                                                                     confirmed this
                                                                                 this analysis
                                                                                      analysis for  the metric
                                                                                                for the  metric
used in
used in the
        the Plan—New
              Plan—New Student          Points. See
                              Student Points.    See id. at ¶
                                                     id. at ¶ 38.
                                                              38.
        10 The
           The year year 2010
                         2010 is
                               is selected
                                  selected for  discussion here
                                            for discussion   here because
                                                                  because the
                                                                            the amount
                                                                                amount of
                                                                                        of student
                                                                                           student aid
                                                                                                     aid
funding that
funding  that the
              the government
                  government disbursed
                               disbursed toto EDMC     schools generally
                                               EDMC schools     generally increased
                                                                           increased over
                                                                                     over time.
                                                                                          time. See
                                                                                                  See
JCII
JCII I¶¶ 79-80,
         79-80, 255,
                 255, 351-62.
                      351-62. In  theory, EDMC's
                               In theory,  EDMC’s allegedly
                                                      allegedly corporate-wide,
                                                                 corporate-wide, top-down
                                                                                  top-down fraudulent
                                                                                              fraudulent
scheme, therefore,
scheme,   therefore, would
                     would have
                           have been
                                 been atat its peak in
                                           its peak in 2010,
                                                       2010, the
                                                              the year
                                                                   year before
                                                                        before ED
                                                                               ED removed    the Safe
                                                                                   removed the    Safe
Harbor. As
Harbor.   As discussed
              discussed more
                        more fully,
                              fully, infra,  this analysis
                                     infra, this  analysis holds
                                                           holds regardless
                                                                  regardless of
                                                                             of what
                                                                                what year
                                                                                     year is
                                                                                           is analyzed.
                                                                                              analyzed.



                                                       -9-
                                                       -9-
         CaseCase
              2:07-cv-00461-NBF
                  20-50627-LSS Doc 54-1 373
                                Document Filed Filed
                                               09/16/20    PagePage
                                                     04/10/14   17 of15
                                                                      27of 25




In fact,
In fact, however,
         hhowever, the
                   the new
                       new salary
                           salary ranged from
                                            m $29,994
                                  ranged from         to $96,470.
                                              $29,994 to $96,470. Id.
                                                                  Idd. The
                                                                       The ten
                                                                           ten most
                                                                               m frequent
                                                                               most        tly
                                                                                    frequently

occurringg enrollment
occurring  enrollmentt numbers—as
                       numbers—
                              —as well
                                  well as
                                       as the
                                          thhe median
                                               median enrollment
                                                      ennrollment number—reveal
                                                                  nuumber—reveeal aa similarly
                                                                                     similarlly

broad ran
broad   nge of
      range of new
               new salaries
                   salaries
                   s        assocciated with
                            associated  with each
                                             e
                                             each enrollm
                                                        ment count:
                                                  enrollment count:

       Salary
      $115,000 -

      $105,000 -

       $95,000 -            •
       $05,000 -                                               •
       $75,000 -

                                                                                                            •
                                                                                                                                                        •
                                                                                                                                                        *
                                                                                                                                                                                               •
                            •
                                                               •
       $65,000 -
                                                                                         •
                                                                                                                                                                               •
       $55,000 -
                            2
                                                                                                                                  2
                                                                                                                                  •
       $45,000 -

       $35,000 -

                                                                                                                                                        I
                                                                                                            I
                                                                                                                                                                               I
                                                                                                                                                                                               i
                                                                                                                                                                                                            i
       $25,000                  •
                                                                                                                                  I
                                                                                             •
                                                                                                                                                                                                       le
                                                                                                            t
                                                                                                                                                                                                                 le           c.,c,e
                                                                                                                        .-
                                                                                                                             4'
                                                                                                                   ., '14/
                                         •
                                         4
                                             1.-
                                                                                                                                           I'
                                                                                                                                                v
                                                                                                                                                    e
                                                                                                                                                                 AI,
                                                   6
                                                       0
                                                           '
                                                                                                                                                                    't-0
                                                                                                                                                                           4
                                                                                                                                                                               '
                                                                                                                                       ,,5*


                                                                                                                                                                                         le
                    ,
                        0
                                                                    Zo
                                                                             •
                                                                                 o
                                                                                     '
                   gC'41'
                                    Sz
                                         ,
                                                                                                    ,,te
                                    ACP                            " 6'                          ,,,e6Z7                                                                              e.:),         4""
                     te.: <.;., '.,'.. ,,--.,,- oe.-_, 4,/,' . - eeks    •4-                                    kkee'‹V               .., 4,                ,. .',.,,,,            ...f, .‘-       ,. ntf
                                                                                                                                                                                                                ee       0,71.,'
                .0,,4 Q.,,v, ,„4:,"
                                                                                                                                                                                                                -,s,   ,f ap
                                      ,.,,"     ,--                   e,
                        9Sbe    e 0-e V ,,,'- v ,ee nkle eo. ee
                                                   4
                                                      ee     .,-, e      4°'s
                °`°‘     9
                                                                                                           Most Frequent Occurrences of Enrollments




Id. Ex.
Id.     1A
         A. For
    Ex. 1A. For example,
                exam
                   mple, recruiters
                         recruiters credited with 28
                                    credited with 28 enro
                                                        ollments made
                                                     enrollments maade between
                                                                       between $26,000
                                                                               $26,000 and
                                                                                       andd

$70,000. If
$70,000. If two
            two ADAs
                ADA
                  As each
                     each recr
                             ruit 28
                          recruit 28 students
                                     studennts but
                                               but one
                                                   one is
                                                       iis paid
                                                           paid two-and-one-half
                                                                two-aand-one-halff times
                                                                                   times more
                                                                                         moree than
                                                                                               than

the other,
the otherr, some
            some other
                 otherr factor or fa
                        factor or  actors independent
                                  factors indepeendent of
                                                       of enrollments
                                                          enrrollments necessarily
                                                                       neecessarily must
                                                                                    muust be
                                                                                          be at
                                                                                             at work.
                                                                                                worrk.

Id. ¶
Id. ¶ 43
      43 ("Not
         (
         (“Not only do
               only do
                    d these
                       these results
                             resuults contradict
                                      contradicct the
                                                  the notion
                                                      notion that
                                                             that recruite
                                                                         er salaries
                                                                  recruiter salaries were
                                                                                     w solely
                                                                                     were solely based
                                                                                                 baased

on the
on the nu
        umber of
       number of enr
                   rollments, they
                 enrollments, thhey are
                                    are funda
                                            amentally inconsistent
                                        fundamentally inconsistent with
                                                                   w aa compensation
                                                                   with compeensation plan
                                                                                      plann in
                                                                                            in

which recruiter
which reccruiter salaries
                 salariies were
                           were solely
                                soleely determin
                                               ned by
                                        determined by student
                                                      studennt enrollment.").
                                                               enrollmennt.”). To test these
                                                                               To test these

conclusioons, Dr.
conclusions,  Dr. Lazear looked
                  Lazear looked at
                                a the
                                at the five neext most
                                       five next  most frequently
                                                       freqquently observed
                                                                   obserrved enrollment
                                                                             enrollm
                                                                                   ment numbers,
                                                                                        numberrs, as
                                                                                                  as

well as
well as the
        thhe fifteen mo
                      ost frequentl
             fifteen most         ly observed
                          frequently observed enrollment
                                              enrollment numbers
                                                         n
                                                         numbers for every
                                                                 for       other year
                                                                     every other year during
                                                                                      during

which the
which thee Plan
           Plan was
                was in
                    in
                     n effect. Seee id.
                       effect. See  id. Lazear Appendix ("Lazear
                                        Lazear Appendix (““Lazear Appx.")
                                                                  Apppx.”) C-1A.01
                                                                           C-1A.001 to
                                                                                    to C-1A.09.
                                                                                       C-1A.009.

Each tim
       me, aa range
Each time,    range of
                    off salaries
                        salaries was
                                 waas associated
                                      associatedd with
                                                  with each d
                                                            distinct
                                                       each distinct numbber of
                                                                     number  of enrollments.
                                                                                enrolllments. See
                                                                                              See id.
                                                                                                  id.

¶ 44;
¶ 44; see
      see also
          also id., Lazzear Appx.
               id., Lazear  Appx. C-1C.01
                                  C
                                  C-1C.01 – C-1C.07.
                                          — C
                                            C-1C.07.




                                                                                                                                        -10-
                                                                                                                                        -10-
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc 54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   18 of16
                                                                     27of 25




        D Lazear
        Dr.
        Dr.        then "flipped"
            Lazear then “flipped”” the
                                   the analysis
                                       analysiss and
                                                 and examined
                                                     examinned the
                                                               the most
                                                                   most frequently
                                                                        frequently observed
                                                                                   observed new
                                                                                            neew

salaries. If
salaries.    new salaries
          If new salarries were
                           were based
                                bassed solely
                                       solely on
                                              onn enrollments,
                                                  enrollmentts, then
                                                                then there
                                                                     theree should
                                                                            should be
                                                                                   be the
                                                                                      t same
                                                                                      the same number
                                                                                               num
                                                                                                 mber

of       ments associated
of enrollments
   enrollm     associiated with
                           with each
                                eaach common
                                      commonn new
                                              new salary.
                                                  salary. See
                                                          See Lazea
                                                              Lazearr Decl.
                                                                      Decl. ¶
                                                                            ¶ 40.
                                                                              40.. But
                                                                                   But that
                                                                                       that was
                                                                                            w
                                                                                            was

not true
not true for
         f any
         for any school
                 school for
                        for any
                            any year
                                yeear or
                                      or for any version
                                         for any version of
                                                         off the
                                                             the matrix.
                                                                 matrix. Id.
                                                                         Id. 'Irlf
                                                                              ¶¶ 40-45;
                                                                                   40-455; see
                                                                                           see also
                                                                                               also id
                                                                                                     d.,
                                                                                                    id.,

Lazear A
       Appx.
Lazear Appx. C-1B.0
                  01 to
             C-1B.01 to C-1B.09
                        C-1B.009 and
                                 and Lazea
                                         ar Appx.
                                     Lazear Appx. C-1D.01
                                                  C-11D.01 to
                                                           to C-1D.07.
                                                              C-11D.07. For
                                                                        For example,
                                                                            e
                                                                            example, aa new
                                                                                        n
                                                                                        new

salary of
salary off $35,006
           $35,006 was
                   waas awarded
                        awarded on
                                o 192
                                on 192 occasions
                                       occassions across
                                                  across all
                                                         all schools
                                                             schools in
                                                                      n 2010.
                                                                     in 2010. Id.
                                                                              Id. ¶
                                                                                  ¶ 42.
                                                                                    42. The
                                                                                        The

recruiterss who
recruiters  who earned
                earned
                     d this
                       this new
                            new salary,
                                saalary, however,
                                         howevver, enrolled
                                                   enrolledd from
                                                             from as
                                                                  as few
                                                                     few
                                                                       w as
                                                                         as 4
                                                                            4 students
                                                                              studennts to
                                                                                        to as
                                                                                           as many
                                                                                              manny as
                                                                                                    as

97:
97:

        Enrollments
        140


        120
                                                            $                                                 1
                                                  •                                                                         ;            •
        100                                       •                                                           •
                                                            •                                                               •
                                                                                                                            •            •
                         •                        •                                •                          ±
         80              •                                                                                                               •
                                                  •                                •                          •
                                                                                                              •             •
         60
                                                  •
                                                                                                              $
         40                                       •

                                                                      i
         20                                                                                      I
                                        I
                         /                                                                                    1             I            1
          a                                       I       ,•          •            I              .

                                         e      #
                                               eg                             .YA4-
                                                         ,,i, k`O 4.- f,'''.3°.'             i'.,.,        F.-           #`           l'

                                  ,,,,,,/ .4-,;,•k,$, .40.
                        -S
                        ei                                                        Q         ,s„          .0,40      .6...).45-      _&)„,p.
                <( `,                                   4'4- .4 dm:                     k`V
                                                                                       4-.`b          :.(cY       fe-‘rou        4,<Z43

              e''       ,5.;,6,,,e-    4,4`9
                                         3-                            , ' 44. • ,„t:,4,,.'‘
                                                                1, 0,,44°v
                                                  tfe, 4, 4, ,.:-re:
                                                            Most Frequent Occurrences of Recruiter Salary




Id. Ex.
Id.     1B
         B. Whether
    Ex. 1B. Whetherr looking at new
                     looking at n salaries
                                new salaries across
                                             across all
                                                    all schools
                                                        scchools by
                                                                 by year
                                                                    yeear or
                                                                          or looking
                                                                             looking at
                                                                                     at just
                                                                                        just those
                                                                                             thosse

new salaries
new salarries associated
              associatted with
                          with specific
                               speccific versions
                                         versionns of
                                                   of the
                                                      the compensation
                                                          com
                                                            mpensation matrix,
                                                                       m
                                                                       matrix, aa range
                                                                                  rangge of
                                                                                         of enrollment
                                                                                            enrollm
                                                                                                  ment

numbers was
numbers was associated
            associaated with
                        with each
                             eacch frequently
                                            y observed
                                   frequently observed new  salary.11 This
                                                       nnew salary.        rangee could
                                                                      This range        not occur
                                                                                  could not occur

if salaries
if salariess were
             were based
                  based
                      d solely
                        solely on
                               on enrollment
                                  e
                                  enrollment nuumbers. Id.
                                             numbers.  Id. In
                                                           ¶¶ 37-45.
                                                              37-45.




        111See
           See Lazear  Appx.
                       A
               Lazear Appx.  C-1BB.01 to
                             C-1B.01   to Appx.
                                          Appxx. C-1B.09
                                                  C-1B.09 (evaluating
                                                            (eevaluating all
                                                                         alll data
                                                                              data broken
                                                                                   brokeen down
                                                                                           down by
                                                                                                 by
fifteen most
fifteen m frequent
        most          tly occurring
              frequently  occurringg new
                                     new salaries
                                         salariees across
                                                   across all
                                                          all schools
                                                               schools for
                                                                       for each  year under
                                                                           each year  unnder the
                                                                                             the Plan);
                                                                                                 Plann);



                                                                              -11-
                                                                              -11-
          CaseCase
               2:07-cv-00461-NBF
                   20-50627-LSS Doc 54-1 373
                                 Document Filed Filed
                                                09/16/20    PagePage
                                                      04/10/14   19 of17
                                                                       27of 25




          Dr. Lazear
          Dr. Lazear next examined where
                     next examined where each
                                         each recruiter ranked among
                                              recruiter ranked among his
                                                                     his or
                                                                         or her peers with
                                                                            her peers with

respect to
respect to both
           both enrollments
                enrollments and
                            and salary.
                                salary. See
                                        See id. ¶¶ 46-53.
                                            id. 'IrIf 46-53. "If
                                                             “If Plaintiffs'
                                                                 Plaintiffs’ theory
                                                                             theory were
                                                                                    were true,
                                                                                         true, aa

recruiter’s ranking
recruiter's ranking on
                    on the
                       the number
                           number of
                                  of enrollments
                                     enrollments would
                                                 would perfectly
                                                       perfectly predict
                                                                 predict that
                                                                         that recruiter’s ranking
                                                                              recruiter's ranking

on salary,
on salary, and
           and vice
               vice versa."
                    versa.” Id.
                            Id. ¶
                                ¶ 46.
                                  46. Put
                                      Put differently,
                                          differently, the
                                                       the most
                                                           most successful
                                                                successful recruiters should make
                                                                           recruiters should make

more than
more than their
          their less successful colleagues
                less successful            if nothing
                                colleagues if nothing else matters. Id.
                                                      else matters. Id.

          But, again,
          But, again, what
                      what must
                           must be
                                be true
                                   true for Plaintiffs to
                                        for Plaintiffs to prevail
                                                          prevail was
                                                                  was not
                                                                      not in
                                                                          in fact true: Salary
                                                                             fact true:        rank
                                                                                        Salary rank

and enrollment
and enrollment rank did not
               rank did not vary together.12 Indeed,
                            vary together.12         in one
                                             Indeed, in one instance
                                                            instance and
                                                                     and at
                                                                         at complete
                                                                            complete odds
                                                                                     odds with
                                                                                          with

the theory
the theory of
           of this
              this case,
                   case, the
                         the recruiter with the
                             recruiter with the fewest
                                                fewest enrollments
                                                       enrollments had
                                                                   had the
                                                                       the highest
                                                                           highest salary.
                                                                                   salary. Id.
                                                                                           Id.
     13
¶ 52.
¶ 52.13

                     2.      Quality Points Were
                             Quality Points      Not Based
                                            Were Not Based Solely
                                                           Solely On Enrollments.
                                                                  On Enrollments.

          To analyze whether
          To analyze whether Quality
                             Quality Points
                                     Points were
                                            were aa "proxy"
                                                    “proxy” for
                                                            for enrollments, Dr. Lazear
                                                                enrollments, Dr. Lazear assessed
                                                                                        assessed

the connection
the            between these
    connection between these values.
                             values. The
                                     The extent
                                         extent to
                                                to which
                                                   which two
                                                         two variables
                                                             variables are
                                                                       are correlated
                                                                           correlated can be
                                                                                      can be

measured and,
measured and, if
              if one
                 one is
                     is aa "proxy"
                           “proxy” for
                                   for another,
                                       another, the
                                                the variables
                                                    variables would
                                                              would be
                                                                    be highly or perfectly
                                                                       highly or perfectly

correlated and
correlated and the
               the number
                   number of
                          of enrollments
                             enrollments would
                                         would predict
                                               predict the
                                                       the number
                                                           number of
                                                                  of Quality
                                                                     Quality Points.
                                                                             Points. Id.
                                                                                     Id. I¶¶ 62-
                                                                                             62-

65.
65. To the contrary,
    To the contrary, Dr.
                     Dr. Lazear found that
                         Lazear found that any
                                           any correlation
                                               correlation between
                                                           between Quality
                                                                   Quality Points
                                                                           Points and
                                                                                  and

enrollment success
enrollment success or
                   or change
                      change in those metrics
                             in those metrics was
                                              was quite
                                                  quite weak.
                                                        weak. The number of
                                                              The number of enrollments
                                                                            enrollments only
                                                                                        only

explained 19.7%
explained 19.7% of
                of the
                   the difference
                       difference in Quality Points
                                  in Quality Points observed
                                                    observed and
                                                             and the
                                                                 the change
                                                                     change in enrollments
                                                                            in enrollments



 (continued…)
 (continued...)

Lazear Appx. C-1D.01
Lazear Appx.  C-1D.01 to
                       to Appx.
                          Appx. C-1D.07
                                  C-1D.07 (evaluating     all data
                                            (evaluating all   data broken
                                                                   broken down by fifteen
                                                                          down by         most
                                                                                  fifteen most
frequently occurring
frequently occurring new
                     new salaries
                          salaries for
                                   for each
                                       each iteration
                                             iteration of
                                                       of the
                                                          the Plan).
                                                               Plan).
          12
          12   The
               The results of these
                   results of these ordinal
                                    ordinal placing
                                            placing analyses
                                                    analyses are
                                                             are presented
                                                                 presented at
                                                                           at Lazear Appx. C-1A-C-1D.
                                                                              Lazear Appx. C-1A-C-1D.
          13
           Although the
           Although
          13         the Safe Harbor speaks
                         Safe Harbor speaks in
                                             in terms
                                                terms of
                                                       of salaries
                                                          salaries and
                                                                   and not
                                                                        not the
                                                                            the difference
                                                                                difference between
                                                                                           between
salaries, Dr.
salaries, Dr. Lazear also conducted
              Lazear also conducted the
                                    the same
                                         same analysis
                                               analysis for salary differential
                                                        for salary               and reached
                                                                    differential and reached the
                                                                                             the same
                                                                                                 same
conclusion that
conclusion  that enrollments
                 enrollments were
                              were not
                                   not the
                                       the sole
                                           sole factor
                                                factor dictating
                                                       dictating salary
                                                                 salary differentials.
                                                                         differentials. Lazear Decl.
                                                                                        Lazear Decl.
¶¶ 54-56.
In 54-56.



                                                  -12-
                                                  -12-
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc 54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   20 of18
                                                                     27of 25




explained only
explained only 9.79% of the
               9.79% of the difference
                            difference in
                                       in Quality
                                          Quality Points.
                                                  Points. Id.
                                                          Id. ¶
                                                              ¶ 64,
                                                                64, Ex. 4.14 "Statistical
                                                                    Ex. 4.14 “Statistical analysis
                                                                                          analysis

also shows
also shows that
           that quality
                quality points
                        points and
                               and student
                                   student enrollments are not
                                           enrollments are not perfectly
                                                               perfectly correlated,
                                                                         correlated, which
                                                                                     which means
                                                                                           means

that quality
that         points are
     quality points are not
                        not themselves
                            themselves aa perfect
                                          perfect proxy,
                                                  proxy, or
                                                         or ‘smoke screen,’ for
                                                            'smoke screen,'     student
                                                                            for student

enrollments.” Id.
enrollments." Id. 1117
                  ¶ 17..

                   3.
                   3.       Regression Analysis
                            Regression Analysis Further
                                                Further Confirms
                                                          Confirms That
                                                                    That The  Number Of
                                                                         The Number   Of
                            Enrollments Does
                            Enrollments Does Not
                                               Not By
                                                   By Itself
                                                      Itself Explain
                                                             Explain Salary,
                                                                     Salary, Salary
                                                                             Salary Differentials,
                                                                                    Differentials,
                            Or
                            Or Quality Points.
                               Quality Points.

        Dr. Lazear
        Dr.        continued his
            Lazear continued his analysis
                                 analysis to
                                          to assess
                                             assess whether
                                                    whether factors
                                                            factors other
                                                                    other than
                                                                          than enrollments
                                                                               enrollments

actually influenced
actually            salaries under
         influenced salaries under the
                                   the Plan
                                       Plan using
                                            using the
                                                  the universally
                                                      universally accepted
                                                                  accepted statistical
                                                                           statistical tool
                                                                                       tool of
                                                                                            of

multi-variate regression.
multi-variate             Id. 'Irlf
              regression. Id.  ¶¶ 66-72.   Regression analysis
                                    66-72. Regression analysis evaluates
                                                               evaluates whether
                                                                         whether multiple
                                                                                 multiple factors
                                                                                          factors

have real,
have real, tangible
           tangible effects on aa given
                    effects on    given outcome—here
                                        outcome—here salary
                                                     salary adjustment
                                                            adjustment (whether
                                                                       (whether measured
                                                                                measured as
                                                                                         as

new salary
new salary or
           or salary
              salary differential).
                     differential). Id.
                                    Id. ¶
                                        ¶ 67. When possible
                                          67. When possible influences are known,
                                                            influences are known, regression
                                                                                  regression

modeling allows
modeling allows evaluation
                evaluation of
                           of whether
                              whether one
                                      one is solely responsible
                                          is solely responsible for the outcome
                                                                for the outcome of
                                                                                of interest.
                                                                                   interest. To
                                                                                             To

illustrate, if
illustrate, if an
               an allegation
                  allegation is
                             is made
                                made that
                                     that billable
                                          billable hours
                                                   hours are
                                                         are the
                                                             the sole
                                                                 sole factor affecting aa lawyer's
                                                                      factor affecting    lawyer’s

salary at
salary at aa firm,
             firm, regression
                   regression analysis
                              analysis can compare billed
                                       can compare billed hours
                                                          hours to
                                                                to compensation and also
                                                                   compensation and also consider
                                                                                         consider

whether other
whether other factors (such as
              factors (such as pro
                               pro bono
                                   bono work,
                                        work, client
                                              client development,
                                                     development, overall
                                                                  overall firm
                                                                          firm performance
                                                                               performance etc.)
                                                                                           etc.)

also have
also have impact.
          impact. If hours alone
                  If hours alone cannot
                                 cannot explain the salary
                                        explain the salary changes observed, then
                                                           changes observed, then it
                                                                                  it is not the
                                                                                     is not the

only factor
only factor at
            at play.
               play. It may be
                     It may be one,
                               one, but
                                    but it cannot be
                                        it cannot be the
                                                     the only
                                                         only one.
                                                              one. Regression
                                                                   Regression analysis
                                                                              analysis identifies
                                                                                       identifies

what else
what      matters. Similarly,
     else matters.            Dr. Lazear
                   Similarly, Dr. Lazear utilized
                                         utilized regression analysis not
                                                  regression analysis not only
                                                                          only to
                                                                               to assess
                                                                                  assess Plaintiffs'
                                                                                         Plaintiffs’




        14
        14
            A correlation
            A  correlation coefficient
                             coefficient describes    how closely
                                          describes how     closely one
                                                                    one variable
                                                                         variable is
                                                                                   is related
                                                                                      related to
                                                                                               to another.
                                                                                                  another. If
                                                                                                            If
that value
that value is
            is squared,
               squared, the
                          the result
                              result describes
                                      describes the
                                                the percentage
                                                      percentage ofof total
                                                                      total variance
                                                                            variance in
                                                                                      in one
                                                                                         one that
                                                                                              that is predicted
                                                                                                   is predicted
by the
by  the variance
        variance inin the
                      the other
                           other variable.
                                 variable. So,
                                            So, if the correlation
                                                if the   correlation coefficient
                                                                      coefficient between
                                                                                  between two
                                                                                            two variables
                                                                                                  variables is
                                                                                                             is .5
                                                                                                                .5
and the
and  the square
         square ofof the
                     the correlation
                         correlation coefficient    is .25,
                                       coefficient is  .25, that
                                                             that means
                                                                  means that
                                                                         that one
                                                                              one value
                                                                                  value explains     25% of
                                                                                          explains 25%    of the
                                                                                                              the
variance in
variance      the other
          in the  other and
                         and other
                              other factors  account for
                                     factors account        the remaining
                                                        for the remaining 75%.
                                                                            75%. See
                                                                                   See generally
                                                                                        generally FED.
                                                                                                    FED.
JJUDICIAL  CTR., Ref.
  UDICIAL CTR.,   Ref. Man.
                        Man. onon Sci.
                                  Sci. Evid.,  345 (3d
                                        Evid., 345   (3d ed.   2011).
                                                          ed. 2011).



                                                      -13-
                                                      -13-
          CaseCase
               2:07-cv-00461-NBF
                   20-50627-LSS Doc 54-1 373
                                 Document Filed Filed
                                                09/16/20    PagePage
                                                      04/10/14   21 of19
                                                                       27of 25




core proposition—enrollments
core proposition—enrollments achieved
                             achieved were
                                      were the
                                           the sole
                                               sole factor driving salary,
                                                    factor driving salary, salary
                                                                           salary differential,
                                                                                  differential, or
                                                                                                or

Quality Points—but
Quality Points—but also
                   also whether
                        whether other
                                other factors
                                      factors were
                                              were in
                                                   in play.
                                                      play.

          Dr. Lazear
          Dr.        performed regression
              Lazear performed            analyses to
                               regression analyses to determine
                                                      determine whether
                                                                whether the
                                                                        the non-enrollment
                                                                            non-enrollment

components of
components of the
              the Plan
                  Plan (Quality
                       (Quality Points
                                Points and
                                       and other
                                           other adjustments)
                                                 adjustments) had
                                                              had real impact in
                                                                  real impact    practice—
                                                                              in practice—

directly evaluating
directly evaluating Plaintiffs'
                    Plaintiffs’ assertion
                                assertion that
                                          that Plan
                                               Plan components
                                                    components were
                                                               were aa "smoke
                                                                       “smoke screen"
                                                                              screen” with
                                                                                      with "no
                                                                                           “no

impact” in
impact"    application. See
        in application. See id.
                            id. I¶¶ 70, 72. Because
                                    70, 72. Because regression
                                                    regression analysis
                                                               analysis "account[s]
                                                                        “account[s] for all factors
                                                                                    for all factors

that might
that might affect
           affect salary
                  salary adjustment,"
                         adjustment,” whether
                                      whether they
                                              they are
                                                   are enrollments
                                                       enrollments or
                                                                   or something
                                                                      something else,
                                                                                else, id. ¶ 59,
                                                                                      id. ¶ 59,

this method
this method is
            is well-suited
               well-suited to
                           to assess
                              assess Plaintiffs'
                                     Plaintiffs’ core theory of
                                                 core theory of liability.
                                                                liability. "[U]nder
                                                                           “[U]nder the
                                                                                    the Plaintiffs'
                                                                                        Plaintiffs’

hypothesis, non-enrollment
hypothesis, non-enrollment factors should have
                           factors should have no
                                               no effect
                                                  effect at
                                                         at all
                                                            all on
                                                                on salary
                                                                   salary adjustments."
                                                                          adjustments.” Id.
                                                                                        Id. ¶
                                                                                            ¶ 72.
                                                                                              72.

Regression analysis
Regression analysis can
                    can confirm
                        confirm or
                                or refute
                                   refute whether
                                          whether enrollments were the
                                                  enrollments were the sole
                                                                       sole factor
                                                                            factor dictating
                                                                                   dictating

salary.
salary.

          Dr. Lazear
          Dr.        found that
              Lazear found that each non-enrollment factor
                                each non-enrollment factor independently
                                                           independently and
                                                                         and significantly
                                                                             significantly

affected salary
affected salary adjustment
                adjustment and
                           and had
                               had real and significant
                                   real and significant impact
                                                        impact on
                                                               on the
                                                                  the actual
                                                                      actual salaries
                                                                             salaries and
                                                                                      and salary
                                                                                          salary

changes, causing
changes, causing salaries
                 salaries to
                          to change
                             change by
                                    by thousands
                                       thousands of dollars.15 Id.
                                                 of dollars.15 Id. 'Irlf
                                                                   ¶¶ 80-86.    The number
                                                                         80-86. The number of
                                                                                           of

enrollments "does
enrollments “does not
                  not come
                      come close
                           close to
                                 to solely
                                    solely determining salary differential."
                                           determining salary differential.” Id.
                                                                             Id. ¶
                                                                                 ¶ 86. Dr. Lazear
                                                                                   86. Dr. Lazear

performed more
performed more than
               than aa dozen
                       dozen different
                             different checks
                                       checks to
                                              to ensure the reliability
                                                 ensure the reliability of
                                                                        of his
                                                                           his results.
                                                                               results. None
                                                                                        None
                                     16
changed the
changed the outcome.
            outcome. Id.
                     Id. 'Irlf
                         ¶¶ 92-96.
                               92-96.16 Similarly, the fact
                                        Similarly, the fact that
                                                            that Quality
                                                                 Quality Points
                                                                         Points and
                                                                                and enrollments
                                                                                    enrollments are
                                                                                                are


          15
          Dr. Lazear
          Dr.
          15  Lazear found    that not
                      found that   not only
                                       only did
                                            did the
                                                 the non-enrollment
                                                      non-enrollment factors
                                                                     factors have
                                                                              have demonstrable
                                                                                     demonstrable
impact on
impact on salaries
           salaries paid,
                    paid, these
                          these impacts   were "economically
                                 impacts were   “economically significant."
                                                                significant.” See
                                                                               See Lazear
                                                                                    Lazear Decl.
                                                                                            Decl. ¶
                                                                                                  ¶ 83.
                                                                                                    83.
For example,
For example, Dr.
              Dr. Lazear   found that
                   Lazear found   that ADAs
                                       ADAs whowho received   adjustments tied
                                                     received adjustments  tied to
                                                                                to supervisory
                                                                                    supervisory
authority were
authority were paid,
                paid, on
                      on average,
                          average, $3,249
                                    $3,249 more
                                            more than
                                                   than those
                                                        those ADAs
                                                              ADAs who
                                                                     who did
                                                                          did not
                                                                               not receive
                                                                                    receive those
                                                                                            those
adjustments, holding
adjustments,  holding all
                       all other
                           other factors,
                                 factors, including   enrollment success,
                                          including enrollment   success, equal.
                                                                          equal. Id.
                                                                                   Id.
          16
          Dr. Lazear
          Dr.
          16  Lazear checked     these results
                       checked these   results by
                                               by attempting
                                                  attempting to
                                                              to predict
                                                                 predict salary
                                                                         salary adjustments
                                                                                adjustments for
                                                                                            for aa
hundred reviews,
hundred  reviews, first
                   first solely
                         solely using
                                using enrollment
                                      enrollment numbers
                                                   numbers (Plaintiffs'
                                                            (Plaintiffs’ theory),
                                                                         theory), and
                                                                                  and second
                                                                                      second using
                                                                                             using
both enrollment
both             numbers and
     enrollment numbers     and non-enrollment
                                 non-enrollment factors.   Using both
                                                  factors. Using  both enrollments   and non-
                                                                        enrollments and  non-
enrollment factors
enrollment          resulted in
            factors resulted  in predictions
                                 predictions that
                                             that were,
                                                  were, by
                                                        by aa considerable  margin, more
                                                              considerable margin,  more accurate
                                                                                          accurate
than using
than using enrollments
           enrollments alone.
                          alone. Lazear  Decl. I¶¶ 92-96,
                                  Lazear Decl.     92-96, Ex.
                                                           Ex. 7A,
                                                               7A, 7B.
                                                                   7B.



                                                  -14-
                                                  -14-
          CaseCase
               2:07-cv-00461-NBF
                   20-50627-LSS Doc 54-1 373
                                 Document Filed Filed
                                                09/16/20    PagePage
                                                      04/10/14   22 of20
                                                                       27of 25




both significant
both significant in
                 in the
                    the model
                        model indicates that enrollments
                              indicates that enrollments also
                                                         also do
                                                              do not
                                                                 not solely
                                                                     solely determine Quality
                                                                            determine Quality

Points. See
Points. See id. ¶ 103.
            id. ¶ 103.

          Dr. Lazear’s
          Dr.          regression analysis
              Lazear's regression analysis does
                                           does more
                                                more than
                                                     than negate
                                                          negate the
                                                                 the proposition
                                                                     proposition that
                                                                                 that enrollment
                                                                                      enrollment

success was
success was the
            the sole
                sole factor driving salary
                     factor driving salary adjustments;
                                           adjustments; it establishes that
                                                        it establishes that factors
                                                                            factors other
                                                                                    other than
                                                                                          than

enrollments had
enrollments had real
                real and
                     and significant
                         significant effects on the
                                     effects on the salaries
                                                    salaries paid.
                                                             paid. Non-enrollment
                                                                   Non-enrollment factors
                                                                                  factors were
                                                                                          were

not proxies
not proxies for
            for enrollments
                enrollments but
                            but rather
                                rather were
                                       were aa necessary
                                               necessary component
                                                         component to
                                                                   to explain
                                                                      explain salaries
                                                                              salaries actually
                                                                                       actually

paid.17
paid."

                                             ARGUMENT
                                             ARGUMENT

  I.
  I.           RULE 56
               RULE 56 STANDARDS.
                       STANDARDS.

          Summary judgment is
          Summary judgment is an
                              an essential mechanism "to
                                 essential mechanism “to isolate
                                                         isolate and
                                                                 and dispose
                                                                     dispose of
                                                                             of factually
                                                                                factually

unsupported claims"
unsupported claims” and
                    and to
                        to ensure the "just,
                           ensure the “just, speedy
                                             speedy and
                                                    and inexpensive
                                                        inexpensive determination
                                                                    determination of
                                                                                  of every
                                                                                     every

action….” Celotex
action...." Celotex v.
                    v. Catrett, 477 U.S.
                       Catrett, 477 U.S. 317,
                                         317, 323,
                                              323, 324,
                                                   324, 327
                                                        327 (1986).
                                                            (1986). It
                                                                    It is
                                                                       is "required
                                                                          “required where
                                                                                    where the
                                                                                          the

pleadings and
pleadings and evidence in the
              evidence in the record
                              record ‘show that there
                                     'show that there is no genuine
                                                      is no genuine issue as to
                                                                    issue as to any
                                                                                any material
                                                                                    material fact
                                                                                             fact

and that
and that the
         the moving
             moving party
                    party is
                          is entitled to judgment
                             entitled to judgment as
                                                  as aa matter
                                                        matter of
                                                               of law.'"
                                                                  law.’” Peloro
                                                                         Peloro v.
                                                                                v. United States,
                                                                                   United States,

488 F.3d
488 F.3d 163,
         163, 173
              173 (3d
                  (3d Cir.
                      Cir. 2007)
                           2007) (quoting
                                 (quoting Fed.
                                          Fed. R.
                                               R. Civ.
                                                  Civ. P.
                                                       P. 56(c)).
                                                          56(c)). The party moving
                                                                  The party moving for
                                                                                   for

summary judgment
summary judgment bears
                 bears the
                       the initial
                           initial burden
                                   burden of
                                          of showing
                                             showing that
                                                     that no
                                                          no genuine
                                                             genuine issue
                                                                     issue of
                                                                           of material
                                                                              material fact
                                                                                       fact

exists and
exists and that
           that the
                the moving
                    moving party
                           party is
                                 is entitled to judgment.
                                    entitled to judgment. Nat'l
                                                          Nat’l Assn.
                                                                Assn. for
                                                                      for the Advancement of
                                                                          the Advancement of

Colored People v.
Colored People    North Hudson
               v. North Hudson Regional
                               Regional Fire
                                        Fire & Rescue, 665
                                             & Rescue,     F.3d 464,
                                                       665 F.3d 464, 475
                                                                     475 (3d
                                                                         (3d Cir.
                                                                             Cir. 2011).
                                                                                  2011).

Once met,
Once met, the
          the non-moving
              non-moving party
                         party must
                               must identify
                                    identify evidence
                                             evidence that
                                                      that creates
                                                           creates aa genuine
                                                                      genuine dispute of
                                                                              dispute of

material fact.
material fact. Id.
               Id. Such
                   Such evidence must be
                        evidence must be more
                                         more than
                                              than aa mere
                                                      mere "scintilla
                                                           “scintilla of
                                                                      of evidence"
                                                                         evidence” supporting
                                                                                   supporting his
                                                                                              his

          17
          17
           Dr. Lazear
           Dr.           also conducted
                Lazear also   conducted his
                                          his regression
                                              regression analysis
                                                          analysis for the related
                                                                   for the related metric
                                                                                   metric of
                                                                                          of New
                                                                                             New Student
                                                                                                   Student
Points, which
Points, which is is the
                    the value
                        value used
                              used by
                                    by the
                                       the Matrix
                                            Matrix and
                                                   and is
                                                        is calculated  based upon
                                                           calculated based   upon enrollments  secured
                                                                                   enrollments secured
in the
in the twelve
       twelve months
                months preceding
                          preceding the
                                    the review.   Once again,
                                         review. Once   again, even  using this
                                                                even using  this measurement,
                                                                                 measurement, all
                                                                                                all factors
                                                                                                    factors
present in
present  in the
            the Plan
                 Plan retained
                       retained significance,
                                significance, meaning
                                               meaning that
                                                         that each has independent
                                                              each has  independent effect  on the
                                                                                     effect on the salaries
                                                                                                   salaries
actually paid
actually  paid to
                to recruiters
                   recruiters over
                              over the
                                   the applicable
                                        applicable time
                                                   time period.
                                                          period. Lazear
                                                                  Lazear Decl.
                                                                           Decl. Ex.
                                                                                 Ex. 6B.
                                                                                     6B.



                                                   -15-
                                                   -15-
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc 54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   23 of21
                                                                     27of 25
                                                                    21




position, Anderson
position, Anderson v. Liberty Lobby,
                   v. Liberty Lobby, Inc.,
                                     Inc., 477
                                           477 U.S.
                                               U.S. 242,
                                                    242, 252
                                                         252 (1986),
                                                             (1986), or
                                                                     or evidence
                                                                        evidence creating
                                                                                 creating "some
                                                                                          “some

metaphysical doubt
metaphysical doubt as
                   as to
                      to the
                         the material
                             material facts,” Matsushita Elec.
                                      facts," Matsushita Elec. Indus.
                                                               Indus. Co., Ltd. v.
                                                                      Co., Ltd.    Zenith Radio
                                                                                v. Zenith Radio

Corp., 475 U.S.
Corp., 475 U.S. 574,
                574, 586
                     586 (1986). It must
                         (1986). It must have
                                         have the
                                              the potential
                                                  potential to
                                                            to influence the outcome
                                                               influence the outcome of
                                                                                     of the
                                                                                        the case.
                                                                                            case.

See Nat'l
See Nat’l Assn.
          Assn. for
                 for the Advancement of
                     the Advancement of Colored People, 665
                                        Colored People,     F.3d at
                                                        665 F.3d at 475.
                                                                    475. If
                                                                         If the
                                                                            the non-moving
                                                                                non-moving

party’s evidence
party's          is "merely
        evidence is “merely colorable"
                            colorable” or
                                       or "not
                                          “not significantly
                                               significantly probative,"
                                                             probative,” summary
                                                                         summary judgment
                                                                                 judgment may
                                                                                          may

be granted.
be granted. Anderson,
            Anderson, 477
                      477 U.S.
                          U.S. at
                               at 249-52.
                                  249-52.

  II.
  II.        EDMC’S COMPLIANCE
             EDMC'S            WITH THE
                    COMPLIANCE WITH  THE SAFE
                                         SAFE HARBOR
                                              HARBOR WARRANTS
                                                     WARRANTS
             SUMMARY JUDGMENT
             SUMMARY  JUDGMENT IN
                               IN ITS
                                  ITS FAVOR.
                                      FAVOR.

        There can be
        There can be no
                     no False
                        False Claims
                              Claims Act
                                     Act liability
                                         liability where
                                                   where the
                                                         the defendant
                                                             defendant complied
                                                                       complied with
                                                                                with the
                                                                                     the

regulation it
regulation it is alleged to
              is alleged to have
                            have violated.
                                 violated. See
                                           See Rodriguez
                                               Rodriguez v.
                                                         v. Our Lady of
                                                            Our Lady of Lourdes
                                                                        Lourdes Med.
                                                                                Med. Ctr.,
                                                                                     Ctr., 552
                                                                                           552

F.3d 297,
F.3d 297, 304
          304 (3d
              (3d Cir.
                  Cir. 2008)
                       2008) ("[I]t
                             (“[I]t is necessary to
                                    is necessary to allege
                                                    allege not
                                                           not only
                                                               only aa receipt
                                                                       receipt of
                                                                               of federal
                                                                                  federal funds
                                                                                          funds [but
                                                                                                [but

also] aa failure
also]    failure to
                 to comply
                    comply with
                           with applicable
                                applicable regulations
                                           regulations .. .. .. .")
                                                                .”) abrogated
                                                                    abrogated on
                                                                              on other
                                                                                 other grounds
                                                                                       grounds by
                                                                                               by

United States ex
United States ex rel. Eisenstein v.
                 rel. Eisenstein v. City of New
                                    City of New York,
                                                York, 556 U.S. 928,
                                                      556 U.S. 928, 931     (2009).18 The
                                                                        n.1 (2009).18
                                                                    931 n.1               same is
                                                                                      The same is

true of
true of common
        common law
               law claims such as
                   claims such as fraud, unjust enrichment,
                                  fraud, unjust enrichment, and
                                                            and mistake
                                                                mistake of
                                                                        of fact. Am. Jur.
                                                                           fact. Am.      2d
                                                                                     Jur. 2d

Torts § 13
Torts § 13 (2013)
           (2013) ("[W]hatever
                  (“[W]hatever aa person
                                  person has
                                         has aa legal
                                                legal right
                                                      right to
                                                            to do,
                                                               do, he
                                                                   he or
                                                                      or she
                                                                         she may
                                                                             may do
                                                                                 do with
                                                                                    with impunity,
                                                                                         impunity,

regardless of
regardless of motive
              motive .. .. .. .").
                              .”). An
                                   An essential
                                      essential element
                                                element of
                                                        of each of Plaintiffs'
                                                           each of Plaintiffs’ claims
                                                                               claims is
                                                                                      is that
                                                                                         that EDMC
                                                                                              EDMC

compensated recruiters
compensated            solely on
            recruiters solely on enrollments.
                                 enrollments.

        Statistical analysis is
        Statistical analysis is often
                                often used
                                      used to
                                           to determine what factors
                                              determine what factors influence (and do
                                                                     influence (and do not
                                                                                       not

influence) outcomes
influence) outcomes and
                    and thus
                        thus provide
                             provide the
                                     the basis
                                         basis for
                                               for dismissal
                                                   dismissal of
                                                             of claims
                                                                claims premised
                                                                       premised upon
                                                                                upon company-
                                                                                     company-

wide allegations
wide allegations of
                 of wrongdoing.
                    wrongdoing. Addressing
                                Addressing essentially
                                           essentially the
                                                       the identical issue presented
                                                           identical issue presented here-
                                                                                     here—


        18
        18
          See also
          See also United   States ex
                   United States   ex rel.  Quinn v.
                                       rel. Quinn v. Omnicare    Inc., 382
                                                     Omnicare Inc.,         F.3d 432,
                                                                       382 F.3d  432, 441
                                                                                       441 (3d
                                                                                            (3d Cir.
                                                                                                Cir. 2004)
                                                                                                     2004)
(“[W]e cannot impose
("[W]e  cannot          FCA liability"
               impose FCA     liability” where
                                         where the
                                                the alleged
                                                    alleged misconduct
                                                            misconduct diddid not
                                                                               not violate
                                                                                   violate any
                                                                                           any
regulation.). The
regulation.). The state
                  state FCA
                        FCA laws
                              laws are
                                     are materially
                                         materially identical
                                                    identical to
                                                              to those
                                                                 those of
                                                                        of the
                                                                           the federal
                                                                               federal government.
                                                                                       government.
The state FCA
The state FCA claims   will necessarily
               claims will   necessarily share
                                          share the
                                                the same
                                                    same fate  as the
                                                          fate as the federal  FCA claims
                                                                       federal FCA   claims under
                                                                                             under this
                                                                                                   this
motion. See
motion.  See MTD
              MTD Op.
                   Op. atat 38-39.
                            38-39.



                                                  -16-
                                                  -16-
        CaseCase
             2:07-cv-00461-NBF
                 20-50627-LSS Doc 54-1 373
                               Document Filed Filed
                                              09/16/20    PagePage
                                                    04/10/14   24 of22
                                                                     27of 25




whether EDMC
whether      compensated recruiters
        EDMC compensated recruiters "solely"
                                    “solely” based
                                             based on
                                                   on the
                                                      the number
                                                          number of
                                                                 of students
                                                                    students enrolled—
                                                                             enrolled—

Judge R. Stanton
Judge R.         Wettick of
         Stanton Wettick of the
                            the Court
                                Court of
                                      of Common
                                         Common Pleas
                                                Pleas of
                                                      of Allegheny
                                                         Allegheny County
                                                                   County observed
                                                                          observed that
                                                                                   that the
                                                                                        the

question involves
question involves "measurable
                  “measurable objective
                              objective findings"
                                        findings” and
                                                  and that
                                                      that "[a]ny
                                                           “[a]ny competent
                                                                  competent statistician
                                                                            statistician could,
                                                                                         could,

through aa sampling
through    sampling of
                    of records,"
                       records,” discern
                                 discern whether
                                         whether salary
                                                 salary adjustments
                                                        adjustments were
                                                                    were based
                                                                         based solely
                                                                               solely on
                                                                                      on

enrollment numbers.
enrollment numbers. July 16, 2013
                    July 16, 2013 Memorandum
                                  Memorandum and
                                             and Order
                                                 Order of
                                                       of Court
                                                          Court at
                                                                at 28-29,
                                                                   28-29, Okla. Law
                                                                          Okla. Law

Enforcement Ret.
Enforcement Ret. Sys.
                 Sys. v. Educ. Mgmt.
                      v. Educ. Mgmt. Corp.
                                     Corp. et al., GD-12-008785
                                           et al., GD-12-008785 (Ct.
                                                                (Ct. Com.
                                                                     Com. Pl.
                                                                          Pl. Allegheny
                                                                              Allegheny Cty)
                                                                                        Cty)

(“OLERS”) (holding
("OLERS") (holding that
                   that aa statistical
                           statistical analysis—which
                                       analysis—which the
                                                      the court
                                                          court deemed
                                                                deemed "far
                                                                       “far more
                                                                            more reliable” than
                                                                                 reliable" than

anecdotal evidence—would
anecdotal evidence—would be
                         be probative
                            probative of
                                      of whether
                                         whether non-enrollment
                                                 non-enrollment components of the
                                                                components of the Plan
                                                                                  Plan

operated independently
operated               of enrollment
         independently of            numbers).19
                          enrollment numbers).19

        In EEOC v.
        In EEOC    Bloomberg, 778
                v. Bloomberg,     F. Supp.
                              778 F.       2d 458,
                                     Supp. 2d 458, 461-62
                                                   461-62 (S.D.N.Y.
                                                          (S.D.N.Y. 2011),
                                                                    2011), the
                                                                           the government
                                                                               government

alleged that
alleged that an
             an employer
                employer had
                         had aa company-wide
                                company-wide pattern
                                             pattern or
                                                     or practice
                                                        practice of
                                                                 of paying
                                                                    paying pregnant
                                                                           pregnant women
                                                                                    women less
                                                                                          less

than other
than other similarly
           similarly situated
                     situated employees.
                              employees. The employer moved
                                         The employer moved for summary judgment
                                                            for summary judgment and
                                                                                 and

presented statistical
presented statistical evidence that pregnant
                      evidence that pregnant women,
                                             women, in
                                                    in fact,
                                                       fact, were
                                                             were paid
                                                                  paid at
                                                                       at levels
                                                                          levels commensurate
                                                                                 commensurate to
                                                                                              to

their non-pregnant
their non-pregnant peers
                   peers on
                         on aa company-wide basis. Id.
                               company-wide basis. Id. Crediting
                                                       Crediting the
                                                                 the statistical
                                                                     statistical evidence,
                                                                                 evidence, the
                                                                                           the

district court
district       granted summary
         court granted summary judgment
                               judgment in
                                        in the
                                           the employer's
                                               employer’s favor.
                                                          favor. Id.
                                                                 Id. at
                                                                     at 461-62,
                                                                        461-62, 484.
                                                                                484. The
                                                                                     The

Bloomberg court
Bloomberg       did so
          court did so despite
                       despite anecdotal
                               anecdotal evidence
                                         evidence of
                                                  of individual unlawful acts
                                                     individual unlawful acts because
                                                                              because "that
                                                                                      “that

level of discrimination
level of discrimination does
                        does not
                             not indicate [the employer’s]
                                 indicate [the employer's] ‘standard operating procedure'
                                                           'standard operating procedure’ or
                                                                                          or

‘widespread acts of
`widespread acts of intentional
                    intentional discrimination against individuals.'"
                                discrimination against individuals.’” Id.
                                                                      Id. at
                                                                          at 473.
                                                                             473. Judge Wettick
                                                                                  Judge Wettick




        19
        19
            This Court awaits
            This Court   awaits the
                                the result
                                     result of
                                            of that
                                               that statistical
                                                    statistical analysis
                                                                analysis in  the EDMC-related
                                                                          in the                derivative
                                                                                 EDMC-related derivative
suit on
suit on its
        its docket.
            docket. See
                      See Aug.
                          Aug. 5,   2013 Memorandum
                                 5, 2013  Memorandum Order  Order at
                                                                   at 33 (Dkt.
                                                                         (Dkt. No.
                                                                               No. 58), Bushansky v.
                                                                                   58), Bushansky  v.
Nelson, Civil
Nelson,  Civil Action
                Action No.
                         No. 2:12-cv-01101-TFM
                             2:12-cv-01101-TFM (W.D.  (W.D. Pa.)
                                                              Pa.) (staying
                                                                   (staying claims
                                                                              claims because
                                                                                     because "Judge
                                                                                             “Judge
Wettick’s final
Wettick's         decision in
            final decision  in the
                               the OLERS     action will
                                    OLERS action     will have
                                                          have significant
                                                                significant and
                                                                             and perhaps
                                                                                  perhaps dispositive
                                                                                          dispositive
impact on
impact  on this
            this litigation because the
                 litigation because   the issues
                                          issues are
                                                  are virtually
                                                      virtually identical").
                                                                 identical”).



                                                   -17-
                                                   -17-
          CaseCase
               2:07-cv-00461-NBF
                   20-50627-LSS Doc 54-1 373
                                 Document Filed Filed
                                                09/16/20    PagePage
                                                      04/10/14   25 of23
                                                                       27of 25




and the
and the Bloomberg
        Bloomberg court
                  court are
                        are in
                            in ample
                               ample company
                                     company in crediting statistical
                                             in crediting statistical evidence to refute
                                                                      evidence to refute

company-wide claims,
company-wide claims, despite
                     despite anecdotal
                             anecdotal evidence of discrete
                                       evidence of discrete instances
                                                            instances of wrongdoing.20
                                                                      of wrongdoing.2°

          Here, Plaintiffs'
          Here, Plaintiffs’ claims
                            claims are
                                   are premised
                                       premised on
                                                on company-wide
                                                   company-wide allegations
                                                                allegations of
                                                                            of aa top-down
                                                                                  top-down

compensation scheme
compensation scheme involving
                    involving more
                              more than
                                   than one
                                        one hundred
                                            hundred EDMC affiliates setting
                                                    EDMC affiliates setting recruiter
                                                                            recruiter

salaries based
salaries based exclusively on enrollments.
               exclusively on              The way
                              enrollments. The way to
                                                   to test
                                                      test that
                                                           that assertion,
                                                                assertion, or,
                                                                           or, in
                                                                               in the
                                                                                  the government's
                                                                                      government’s

terms, "get
terms, “get behind
            behind the
                   the numbers,"
                       numbers,” is
                                 is to
                                    to subject
                                       subject them
                                               them to
                                                    to accepted
                                                       accepted statistical
                                                                statistical analyses
                                                                            analyses which
                                                                                     which

produce "objective
produce “objective measurable
                   measurable findings.”
                              fmdings." OLERS,  at 28;
                                         OLERS, at 28; accord
                                                       accord Bloomberg,
                                                              Bloomberg, 778 F. Supp.
                                                                         778 F.       2d at
                                                                                Supp. 2d at

484 (rejecting
484            government’s "assertion
    (rejecting government's “assertion that
                                       that the
                                            the statistical
                                                statistical analyses
                                                            analyses are
                                                                     are irrelevant”);
                                                                         irrelevant"); Wilkins, 2005
                                                                                       Wilkins, 2005

U.S. Dist.
U.S. Dist. LEXIS 41268, at
           LEXIS 41268, at *54.
                           *54.


        20
        20   EEOC v.
             EEOC         McDonnell Douglas
                      v. McDonnell        Douglas Corp.,
                                                     Corp., 191191 F.3d
                                                                    F.3d 948,
                                                                            948, 952-953
                                                                                  952-953 (8th (8th Cir.
                                                                                                      Cir. 1999)
                                                                                                             1999) (affirming
                                                                                                                      (affirming
summary judgment
summary     judgment wherewhere thethe government's
                                       government’s anecdotal
                                                           anecdotal evidence
                                                                        evidence of  of "at
                                                                                         “at most,
                                                                                              most, isolated
                                                                                                       isolated
discriminatory acts
discriminatory     acts on
                         on the
                              the part
                                  part ofof certain
                                            certain managers"
                                                      managers” did       not prove
                                                                     did not   prove that
                                                                                        that such
                                                                                              such behavior
                                                                                                      behavior was  was the
                                                                                                                         the
defendant’s "standard
defendant's    “standard operating
                             operating procedure");
                                          procedure”); Wilkins
                                                             Wilkins v.v. United    States, No.
                                                                          United States,      No. 99-1579,
                                                                                                     99-1579, 2005 2005 U.S.
                                                                                                                          U.S.
Dist. LEXIS
Dist.           41268, at
       LEXIS 41268,        at *52-54
                              *52-54 (S.D.
                                        (S.D. Cal.
                                                Cal. June    29, 2005)
                                                      June 29,   2005) (granting
                                                                           (granting summary
                                                                                        summary judgment
                                                                                                      judgment and   and
rejecting plaintiff's
rejecting  plaintiff’s request
                          request for
                                    for additional
                                         additional depositions
                                                       depositions and and other
                                                                             other discovery
                                                                                    discovery to   to prove
                                                                                                       prove claims
                                                                                                                 claims ofof
systemic religious
systemic   religious discrimination
                        discrimination because
                                             because anecdotal
                                                        anecdotal evidence
                                                                     evidence would
                                                                                  would be  be insufficient
                                                                                                insufficient in   in light
                                                                                                                     light of
                                                                                                                            of
defendants’ statistical
defendants'    statistical evidence);
                             evidence); In  In re
                                               re Western     Dist. Xerox
                                                   Western Dist.     Xerox Litig.,
                                                                              Litig., 850
                                                                                       850 F. F. Supp.     1079, 1084-87
                                                                                                  Supp. 1079,       1084-87
(W.D.N.Y. 1994)
(W.D.N.Y.     1994) (disposing
                       (disposing of  of plaintiffs'
                                          plaintiffs’ claims
                                                        claims which
                                                                which "amount
                                                                          “amount to  to nothing
                                                                                          nothing moremore thanthan individual
                                                                                                                      individual
incidents that
incidents  that cannot,      without more,
                 cannot, without       more, give
                                                give rise
                                                       rise to
                                                            to an
                                                               an inference     that defendant
                                                                   inference that     defendant engaged
                                                                                                      engaged in   in aa
corporate-wide pattern
corporate-wide      pattern or or practice
                                  practice of of discrimination”
                                                 discrimination" and  and holding
                                                                            holding reliance
                                                                                       reliance on  on such
                                                                                                        such anecdotal
                                                                                                                anecdotal
evidence to
evidence   to be
               be aa "glaring
                     “glaring flaw[]"
                                 flaw[]” especially
                                            especially in in light  of defendant's
                                                             light of   defendant’s statistical
                                                                                         statistical evidence);
                                                                                                       evidence);
Davidson v.
Davidson       Allsteel, Inc.,
            v. Allsteel,    Inc., No.
                                  No. 09-11308,
                                        09-11308, 2011        U.S. Dist.
                                                       2011 U.S.    Dist. LEXIS       17190, at
                                                                            LEXIS 17190,          at *47   (E.D. Mich.
                                                                                                     *47 (E.D.      Mich. Feb.
                                                                                                                            Feb.
22, 2011)
22, 2011) ("Even
            (“Even if  if true,
                          true, []  allegations    as  to one  rogue    employee      do   not  a  pattern
                                 n allegations as to one rogue employee do not a pattern or corporate         or  corporate
culture make.").
culture  make.”). See See generally      FED. JJUDICIAL
                            generally FED.                   CTR., Ref.
                                                 UDICIAL CTR.,       Ref. Man.
                                                                            Man. onon Sci.    Evid., (3d
                                                                                       Sci. Evid.,      (3d ed.
                                                                                                              ed. 2011)
                                                                                                                   2011) atat 2-3
                                                                                                                               2-3
(Breyer, J.
(Breyer,  J. intro)   (noting "how
             intro) (noting      “how often
                                         often our
                                                our cases    today involve
                                                     cases today     involve statistics"
                                                                                statistics” andand that
                                                                                                     that judges
                                                                                                            judges "are
                                                                                                                      “are
expected to
expected   to understand"
              understand” statistical
                                statistical analyses);
                                              analyses); seesee also
                                                                also id.    303-358 (Reference
                                                                       id. 303-358     (Reference Guide  Guide on  on Multiple
                                                                                                                       Multiple
Regression) (noting
Regression)    (noting thatthat "multiple
                                “multiple regression
                                              regression analysis
                                                            analysis is    sometimes well
                                                                       is sometimes       well suited
                                                                                                  suited toto the
                                                                                                               the analysis
                                                                                                                    analysis of of
data about
data  about competing
             competing theories
                             theories in   which there
                                        in which    there are
                                                            are several
                                                                several possible
                                                                           possible explanations
                                                                                       explanations for         the
                                                                                                          for the
relationship among
relationship   among aa number
                            number of  of explanatory
                                          explanatory variables").
                                                           variables”). Within
                                                                            Within the
                                                                                     the last    month, Judge
                                                                                           last month,               Conti
                                                                                                            Judge Conti
upheld the
upheld  the admissibility
             admissibility of   of aa regression-based
                                      regression-based analysis
                                                             analysis related
                                                                         related to
                                                                                  to property
                                                                                      property values
                                                                                                    values which
                                                                                                              which took
                                                                                                                       took into
                                                                                                                              into
account multiple
account  multiple variables
                      variables andand sought
                                         sought toto isolate   the impact
                                                      isolate the   impact of of alleged
                                                                                  alleged contamination.
                                                                                             contamination. See     See Hartle
                                                                                                                          Hartle
v. Firstenergy Generation
v. Firstenergy    Generation Corp.,         Nos. 08-1019,
                                   Corp., Nos.     08-1019, 08-1025,         08-1030, 2014
                                                               08-1025, 08-1030,          2014 U.S.
                                                                                                  U.S. Dist.
                                                                                                         Dist. LEXIS
                                                                                                                  LEXIS
43033, at
43033,  at *10-14,      26-30 (W.D.
            *10-14, 26-30       (W.D. Pa.Pa. March
                                               March 31,31, 2014);
                                                             2014); see
                                                                      see also
                                                                           also In
                                                                                 In re
                                                                                     re Chocolate
                                                                                          Chocolate Confectionary
                                                                                                         Confectionary
Antitrust Litig.,
Antitrust  Litig., 289
                    289 F.R.D.
                           F.R.D. 200,
                                    200, 211
                                           211 & & n.14
                                                    n.14 (M.D.
                                                           (M.D. Pa.
                                                                   Pa. 2012)
                                                                        2012) (affirming
                                                                                 (affirming the  the admissibility
                                                                                                      admissibility of   of aa
multiple regression
multiple  regression analysis
                          analysis toto assess
                                         assess price
                                                 price impact
                                                         impact inin an
                                                                      an antitrust
                                                                          antitrust case).
                                                                                      case).



                                                              -18-
                                                              -18-
       CaseCase
            2:07-cv-00461-NBF
                20-50627-LSS Doc 54-1 373
                              Document Filed Filed
                                             09/16/20    PagePage
                                                   04/10/14   26 of24
                                                                    27of 25




       Dr. Lazear
       Dr.        has done
           Lazear has done precisely
                           precisely that
                                     that here.
                                          here. This is aa case
                                                This is    case where
                                                                where the
                                                                      the numbers
                                                                          numbers are
                                                                                  are known, and
                                                                                      known, and

they show
they show that
          that EDMC did not
               EDMC did not pay
                            pay its recruiters based
                                its recruiters based solely
                                                     solely on
                                                            on enrollments.
                                                               enrollments. Dr.
                                                                            Dr. Lazear’s
                                                                                Lazear's

descriptive analysis
descriptive analysis found
                     found that
                           that the
                                the salaries
                                    salaries actually
                                             actually paid
                                                      paid and
                                                           and salary
                                                               salary adjustments
                                                                      adjustments actually
                                                                                  actually made
                                                                                           made

were absolutely
were absolutely inconsistent with aa compensation
                inconsistent with    compensation system
                                                  system dictated
                                                         dictated only
                                                                  only by
                                                                       by the
                                                                          the number
                                                                              number of
                                                                                     of students
                                                                                        students

enrolled. Recruiters
enrolled. Recruiters with
                     with identical
                          identical recruiting success received
                                    recruiting success          materially different
                                                       received materially different salaries.
                                                                                     salaries.

Lazear Decl. 'IrIf
Lazear Decl. ¶¶ 39-45.    Recruiters with
                   39-45. Recruiters with identical
                                          identical salaries
                                                    salaries had
                                                             had varying
                                                                 varying degrees
                                                                         degrees of
                                                                                 of success
                                                                                    success in
                                                                                            in

recruiting students.
recruiting students. Id.
                     Id. ¶
                         ¶ 45,
                           45, Ex. 1D. Better
                               Ex. 1D. Better recruiters
                                              recruiters sometimes
                                                         sometimes got
                                                                   got paid
                                                                       paid less—far
                                                                            less—far less—than
                                                                                     less—than

their less
their less productive
           productive colleagues.
                      colleagues. Id.
                                  Id. And,
                                      And, the
                                           the non-enrollment
                                               non-enrollment elements
                                                              elements of
                                                                       of the
                                                                          the Plan
                                                                              Plan as
                                                                                   as drafted,
                                                                                      drafted,

had real
had      impact on
    real impact on the
                   the salaries
                       salaries as
                                as applied.
                                   applied. Id.
                                            Id. 'Irlf
                                                 ¶¶ 66-86.
                                                      66-86. Regardless
                                                             Regardless of
                                                                        of whether
                                                                           whether one
                                                                                   one looks
                                                                                       looks at
                                                                                             at

salary, salary
salary, salary differential,
               differential, enrollments, or New
                             enrollments, or New Student Points, recruiter
                                                 Student Points, recruiter compensation was not
                                                                           compensation was not

driven solely
driven solely by
              by enrollments.
                 enrollments.

       Plaintiffs’ subsidiary
       Plaintiffs' subsidiary allegation—that
                              allegation–that Quality
                                              Quality Points
                                                      Points were
                                                             were aa "sham"
                                                                     “sham” or
                                                                            or "proxy"
                                                                               “proxy” for
                                                                                       for

enrollments–fares no
enrollments—fares no better.
                     better. These
                             These two
                                   two variables
                                       variables moved
                                                 moved in
                                                       in aa material
                                                             material and
                                                                      and independent
                                                                          independent fashion
                                                                                      fashion to
                                                                                              to

such aa degree
such    degree that
               that Plaintiffs'
                    Plaintiffs’ "proxy"
                                “proxy” allegation
                                        allegation is
                                                   is completely
                                                      completely inconsistent with the
                                                                 inconsistent with the undisputed
                                                                                       undisputed

facts,
facts, aa conclusion
          conclusion confirmed
                     confirmed by
                               by the
                                  the regression
                                      regression analysis.
                                                 analysis.

                                         CONCLUSION
                                         CONCLUSION

       Plaintiffs have
       Plaintiffs have asserted
                       asserted that
                                that this
                                     this case is "all
                                          case is “all about
                                                       about the
                                                             the numbers,"
                                                                 numbers,” and
                                                                           and ironically,
                                                                               ironically, that
                                                                                           that has
                                                                                                has

proven true.
proven true. The numbers put
             The numbers put the
                             the lie to Plaintiffs'
                                 lie to Plaintiffs’ case.
                                                    case. The compensation of
                                                          The compensation of EDMC’s
                                                                              EDMC's

recruiters was
recruiters was not
               not based
                   based solely
                         solely on
                                on enrollments
                                   enrollments and
                                               and enrollments
                                                   enrollments were
                                                               were not
                                                                    not aa proxy
                                                                           proxy for
                                                                                 for Quality
                                                                                     Quality

Points. This
Points.      lawsuit should
        This lawsuit should end
                            end here.
                                here. For
                                      For these
                                          these reasons,
                                                reasons, EDMC requests that
                                                         EDMC requests that this
                                                                            this Court
                                                                                 Court enter
                                                                                       enter

summary judgment
summary judgment in its favor
                 in its favor on
                              on all
                                 all Plaintiffs'
                                     Plaintiffs’ claims
                                                 claims




                                                -19-
                                                -19-
       CaseCase
            2:07-cv-00461-NBF
                20-50627-LSS Doc 54-1 373
                              Document Filed Filed
                                             09/16/20    PagePage
                                                   04/10/14   27 of25
                                                                    27of 25




                                              Respectfully submitted,
                                              Respectfully submitted,



                                               /s/ Laura
                                               /s/ Laura E.
                                                          E. Ellsworth
                                                             Ellsworth
                                              Laura
                                              Laura E.
                                                     E. Ellsworth    (Pa. 39555)
                                                         Ellsworth (Pa.   39555)
                                              James
                                              James M.M. Jones   (Pa. 81295)
                                                          Jones (Pa.  81295)
                                              Thomas
                                              Thomas S. S. Jones   (Pa. 71636)
                                                           Jones (Pa.   71636)
                                              Matthew R.
                                              Matthew    R. Divelbiss
                                                             Divelbiss (Pa.
                                                                        (Pa. 200510)
                                                                              200510)
                                              Katelyn   M.  Matscherz    (Pa. 308922)
                                              Katelyn M. Matscherz (Pa. 308922)
                                              JONES
                                              JONES DAY DAY
                                              500   Grant Street,
                                              500 Grant    Street, Suite  4500
                                                                   Suite 4500
                                              Pittsburgh, PA
                                              Pittsburgh,   PA 15219
                                                                15219
                                              Phone: (412)
                                              Phone:   (412) 391-3939
                                                              391-3939
                                              Email:  leellsworth@jonesday.com
                                              Email: leellsworth@jonesday.com

Dated: April
Dated: April 10,
             10, 2014
                 2014                         Attorneys for
                                              Attorneys for Defendants
                                                            Defendants




                                       -20-
                                       -20-
